Case 1:19-cr-00286-AMD Document 117-1 Filed 07/02/21 Page 1 of 89 PageID #: 886




EAG/NS/MCM
F. #2019R00029

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
 – – – – – – – – – – – – – – – – –X

 UNITED STATES OF AMERICA

       - against -                                19 CR 286 (S-3) (AMD)

 ROBERT SYLVESTER KELLY,

                       Defendant.

 – – – – – – – – – – – – – – – – –X




                     THE GOVERNMENT’S REQUESTS TO CHARGE




                                          JACQUELYN M. KASULIS
                                          Acting United States Attorney
                                          Eastern District of New York
                                          271 Cadman Plaza East
                                          Brooklyn, New York 11201




Elizabeth A. Geddes
Nadia I. Shihata
Maria Cruz Melendez
Assistant U.S. Attorneys
       (Of Counsel)
Case 1:19-cr-00286-AMD Document 117-1 Filed 07/02/21 Page 2 of 89 PageID #: 887




                                 PRELIMINARY STATEMENT

                 Pursuant to Rule 30 of the Federal Rules of Criminal Procedure, the

government respectfully requests that the Court include the following instructions in its

charge to the jury. In addition, the government requests leave to offer additional instructions

as they become necessary during the course of the trial.

                 The government respectfully requests that copies of the third superseding

indictment (the “Indictment”) and the jury instructions be provided to the jurors during their

deliberations.




                                                2
Case 1:19-cr-00286-AMD Document 117-1 Filed 07/02/21 Page 3 of 89 PageID #: 888




                                     REQUEST NO. 1
                                     General Requests

             The government respectfully requests that the Court charge the jury in its usual

manner on the following subjects:

      a.     The Role of the Court and the Duties of the Jury;

      b.     Equality of the Parties Before the Court;

      c.     Jury Communications with Lawyers and the Court;

      d.     Presumption of Innocence;

      e.     Burden of Proof and Reasonable Doubt;

      f.     Circumstantial Evidence and Direct Evidence;

      g.     Function of the Indictment and What Is Not Evidence;

      h.     Permissible Inferences Drawn from the Evidence;

      i.     Stipulations and Objections;

      j.     Charts and Summaries;

      k.     Testimony of Law Enforcement Witnesses;

      l.     Discrepancies in Testimony;

      m.     No Inference to Be Drawn from Defendant’s Failure to Testify (if applicable);

      n.     Testimony of the Defendant (if applicable);

      o.     Dates Approximate;

      p.     Deliberations;

      q.     “And” means “Or” in Indictment;

      r.     Right to See Exhibits and Have Testimony Read During Deliberations;




                                             3
Case 1:19-cr-00286-AMD Document 117-1 Filed 07/02/21 Page 4 of 89 PageID #: 889




      s.    Questioning Wisdom of Law and Basing Verdict on Sympathy or Prejudice

            Prohibited; and

      s.    Verdict must be unanimous.




                                         4
Case 1:19-cr-00286-AMD Document 117-1 Filed 07/02/21 Page 5 of 89 PageID #: 890




                                      REQUEST NO. 2
                                        Indictment

              The defendant is formally charged in an indictment. As I instructed you at the

outset of this case, an indictment is a charge or accusation. The Indictment in this case

contains nine separate counts, on each of which you will be called upon to render a separate

verdict.




                                               5
Case 1:19-cr-00286-AMD Document 117-1 Filed 07/02/21 Page 6 of 89 PageID #: 891




                                      REQUEST NO. 3
                                  Knowingly and Intentionally

               All of the charges implicate the concepts of knowledge and intent. As a

general rule, the law holds individuals accountable only for conduct in which they

intentionally engage. Thus, before you can find the defendant guilty of the crimes charged,

you must be satisfied he was acting knowingly or intentionally.

               A person acts knowingly if he acts voluntarily and intentionally, not because

of ignorance, mistake, or accident. A person acts intentionally if he acts with the specific

intent to do something the law forbids. The person need not be aware of the specific law or

rule that his conduct may be violating. But he must act with the specific intent to do

whatever it is the law forbids.

               These issues of knowledge and intent require you to make a determination

about a defendant’s state of mind, something that rarely can be proved directly. A wise and

careful consideration of all the circumstances before you, however, may permit you to make

a determination as to a defendant’s state of mind. Indeed, in your everyday affairs, you are

frequently called upon to determine a person’s state of mind from his words and actions in

given circumstances. You are asked to do the same here.



                                       Authority

               Charge of the Hon. Sterling Johnson, United States v. Scalisi, 10 CR 46
               (SJ); charge of the Hon. Nicholas G. Garaufis, United States v. Price,
               05 CR 492 (NGG).




                                               6
Case 1:19-cr-00286-AMD Document 117-1 Filed 07/02/21 Page 7 of 89 PageID #: 892




                                     REQUEST NO. 4
                          Aiding and Abetting and Willful Causation

              Many of the racketeering acts in Count One and certain of the other counts

charge the defendant with aiding and abetting or willfully causing certain crimes. It is not

necessary to find that the defendant personally committed those crimes as long as the

government proves that he “aided and abetted” or “willfully caused” another person to do so.

This is so because, under the law, a person who aids or abets or willfully causes another to

commit an offense is just as guilty of that offense as if he committed it himself.

              With regard to aiding and abetting under federal law, the aiding and abetting

statute is Title 18 of the United States Code, Section 2(a), which provides that:

              Whoever commits an offense against the United States or aids
              or abets or counsels, commands or induces, or procures its
              commission, is punishable as a principal.

Therefore, you may find the defendant guilty of an offense charged if you find beyond a

reasonable doubt that the government has proven that another person actually committed the

offense with which the defendant is charged, and that the defendant aided or abetted that

person in the commission of the offense.

              In order to find the defendant guilty of aiding and abetting a crime, you must

first find that some person did actually commit the crime charged. Obviously, no one can be

convicted of aiding or abetting the criminal acts of another if no crime was committed by the

other person in the first place. But if you do find that a crime was committed, then you must

consider whether the defendant aided or abetted the commission of that crime.

              In order to aid or abet another to commit a crime, it is necessary that the

defendant knowingly associate himself in some way with the crime, and that he participate in


                                               7
Case 1:19-cr-00286-AMD Document 117-1 Filed 07/02/21 Page 8 of 89 PageID #: 893




the crime by doing some act to help make the crime succeed. To establish that the defendant

knowingly associated himself with the crime, the government must establish that the

defendant knew and intended that the crime charged would be committed. To establish that

the defendant participated in the commission of the crime, the government must prove that

the defendant engaged in some affirmative conduct or overt act for the specific purpose of

bringing about that crime.

               The mere presence of the defendant where a crime is being committed, even

coupled with knowledge by the defendant that a crime is being committed, or merely

associating with others who were committing a crime is not sufficient to establish aiding and

abetting. One who has no knowledge that a crime is being committed or is about to be

committed but inadvertently does something that aids in the commission of that crime is not

an aider and abettor. An aider and abettor must know that the crime is being committed and

act in a way that is intended to bring about the success of the criminal venture.

              To determine whether the defendant aided and abetted the commission of

particular crimes or caused the commission of them, ask yourselves these questions:

                First: Did he participate in the crime charged as something he
                wished to bring about?

                Second: Did he associate himself with the criminal venture
                knowingly and willfully?

                Third: Did he seek by his actions to make the criminal venture
                succeed?

If the defendant did all of these things, then he is an aider and abettor, and is therefore guilty

of the offense. If, on the other hand, your answer to any of these questions is “no,” then the

defendant is not an aider and abettor, and you must not find him guilty.


                                                8
Case 1:19-cr-00286-AMD Document 117-1 Filed 07/02/21 Page 9 of 89 PageID #: 894




                 With regard to willful causation under federal law, Section 2(b) of Title 18 of

the United States Code provides that:

                 Whoever willfully causes an act to be done which if directly
                 performed by him or another would be an offense against the
                 United States, is punishable as a principal.

                 In order to find a defendant guilty of an offense charged under this statute, you

must first find that another person has committed the acts constituting the offense charged.

Second, you must find that the defendant had the mental state required to violate the offense

charged. Third, you must find that the defendant intentionally caused another to commit the

requisite act.

                 I further instruct you that to convict a defendant of aiding and abetting or

willfully causing an offense under federal law, you must unanimously agree that the

government has proven, beyond a reasonable doubt, either that the defendant aided and

abetted the commission of the offense or that the defendant willfully caused the commission

of the offense. In other words, all twelve of you must agree on either aiding and abetting or

willfully causing. It is not sufficient that some of you find that a defendant aided and abetted

the commission of the offense while others find that a defendant willfully caused the

commission of the offense.



                                             Authority

                 Adapted from the charge of the Hon. Sterling Johnson, United States v.
                 Scalisi, 10 CR 46 (SJ); Sand, Modern Federal Jury Instructions, Instr. 1-11;
                 see also Nye & Nissen v. United States, 336 U.S. 613, 618-19 (1949)
                 (discussing the standard for aiding and abetting culpability); United States v.
                 Hamilton, 334 F.3d 170, 180 (2d Cir. 2003) (discussing the standard for aiding
                 and abetting under 18 U.S.C. § 2).


                                                  9
Case 1:19-cr-00286-AMD Document 117-1 Filed 07/02/21 Page 10 of 89 PageID #: 895




                                      REQUEST NO. 5
                        All Available Evidence Need Not Be Produced

               The law does not require any party to call as witnesses all persons who may

 have been present at any time or place involved in the case, or who may appear to have some

 knowledge of the matter in issue at this trial. Nor does the law require any party to produce

 as exhibits all papers and things mentioned during the course of the trial.



                                        Authority

               Adapted from E. Devitt & C. Blackmar, Federal Jury
               Practice and Instructions, Instruction No. 72.11 (3d ed. 1977).




                                                10
Case 1:19-cr-00286-AMD Document 117-1 Filed 07/02/21 Page 11 of 89 PageID #: 896




                                          REQUEST NO. 6
                                       Interviews of Witnesses

                There was testimony at trial that attorneys for the government and the

 defendant interviewed witnesses when preparing for trial. You should not draw any

 unfavorable inference from that testimony. To the contrary, the attorneys were obligated to

 prepare this case as thoroughly as possible and might have been derelict in the performance

 of their duties if they failed to interview witnesses before this trial began and as necessary

 throughout the course of the trial.



                                          Authority

                Adapted from the charge of the Hon. Sterling Johnson, United States v.
                Scalisi, 10 CR 46 (SJ); charge of the Hon. Kiyo A. Matsumoto, United
                States v. Barret, et al., 10 CR 806 (KAM).




                                                 11
Case 1:19-cr-00286-AMD Document 117-1 Filed 07/02/21 Page 12 of 89 PageID #: 897




                                       REQUEST NO. 7
                        Uncalled Witness Equally Available to Both Sides

                Both the government and the defense have the same power to subpoena

 witnesses to testify on their behalf. If a potential witness could have been called by the

 government or by the defendant and neither called the witness, then you may draw the

 conclusion that the testimony of the absent witness might have been unfavorable to the

 government or to the defendant or to both.

                On the other hand, it is equally within your province to draw no inference at

 all from the failure of either side to call a witness.

                You should remember that there is no duty on either side to call a witness

 whose testimony would be merely cumulative of testimony already in evidence, or who

 would merely provide additional testimony to facts already in evidence.



                                              Authority

                Adapted from L. Sand, et al., Modern Federal Jury Instructions, Instruction
                6-7; see generally United States v. Erb, 543 F.2d 438, 444-45 (2d Cir.)
                (discussing propriety of missing witness charges), cert. denied, 429 U.S. 981
                (1976)).




                                                  12
Case 1:19-cr-00286-AMD Document 117-1 Filed 07/02/21 Page 13 of 89 PageID #: 898




                                       REQUEST NO. 8
                                Opinion of Defendant’s Character
                                         (If Applicable)

                The defendant has called witnesses who have given their opinion of his good

 character. This testimony is not to be taken by you as the witness’s opinion as to whether the

 defendant is guilty or not guilty. That question is for you alone to determine.

                You should, however, consider this character evidence together with all the

 other facts and all the other evidence in the case in determining whether the defendant is

 guilty or not guilty of the charges.

                Accordingly, if after considering all the evidence including testimony about

 the defendant’s good character, you find a reasonable doubt has been created, you must

 acquit him of the charges.

                On the other hand, if after considering all the evidence, including that of

 defendant’s character, you are satisfied beyond a reasonable doubt that the defendant is

 guilty, you should not acquit the defendant merely because you believe him to be a person of

 good character.


                                        Authority

                Adapted from L. Sand, et al., Modern Federal Jury Instructions,
                Instruction No. 5-15.




                                                13
Case 1:19-cr-00286-AMD Document 117-1 Filed 07/02/21 Page 14 of 89 PageID #: 899




                                    REQUEST NO. 9
                      Uncharged Acts Considered for a Limited Purpose
                                      (If Applicable)

               You have heard evidence that the defendant engaged in conduct, including

 crimes, other than the crimes charged in the Indictment. The defendant is not on trial for

 committing any acts not charged in the Indictment or for acts committed outside the time

 periods charged in each count of the Indictment. Consequently, you may not consider

 evidence of those other acts as a substitute for evidence that the defendant committed the

 crimes charged in this case. Nor may you consider evidence of those other acts as proof that

 the defendant has a criminal propensity; that is, you may not conclude that he likely

 committed the crimes charged in the Indictment because he was predisposed to criminal

 conduct.

               Instead, you may consider evidence of uncharged conduct by the defendant for

 limited purposes, and you may consider it only for the following limited purposes, which I

 will now describe. You may only consider evidence of uncharged conduct:

     As evidence of the existence of the charged enterprise and as evidence that the

        enterprise engaged in racketeering activity;

     As evidence of the Defendant’s position or role within the enterprise;

     As evidence of the development of relationships of mutual trust between the

        defendant and others with whom he is charged with carrying out the charged crimes;

     As evidence of conduct that is inextricably intertwined with evidence of the charged

        crimes;

     As evidence enabling you to understand the complete story of the charged crimes;


                                               14
Case 1:19-cr-00286-AMD Document 117-1 Filed 07/02/21 Page 15 of 89 PageID #: 900




     As evidence of a modus operandi formed by the defendant and his accomplices to

        commit the charged crimes; and

     As evidence corroborating the testimony of other government witnesses.

               Evidence of uncharged conduct by the defendant may not be considered by

 you for any purpose other than the ones I have just listed.



                                        Authority

               Adapted from the charge of the Hon. Kiyo A. Matsumoto, United
               States v. Rivera, et al., 13 CR 149 (KAM); Hon. Nicholas G. Garaufis,
               United States v. Raniere, 18 CR 204 (NGG).




                                               15
Case 1:19-cr-00286-AMD Document 117-1 Filed 07/02/21 Page 16 of 89 PageID #: 901




                                    REQUEST NO. 10
                          Impeachment by Prior Inconsistent Statement
                                       (If Applicable)

                You have heard evidence that a witness made a statement on an earlier

 occasion which counsel argues is inconsistent with the witness’s trial testimony. Evidence of

 the prior inconsistent statement was placed before you for the limited purpose of helping you

 decide whether to believe the trial testimony of the witness who contradicted himself or

 herself. If you find that the witness made an earlier statement that conflicts with his/her trial

 testimony, you may consider that fact in deciding how much of his/her trial testimony, if any,

 to believe.

                In making this determination, you may consider whether the witness purposely

 made a false statement or whether it was an innocent mistake; whether the inconsistency

 concerns an important fact, or whether it had to do with a small detail; whether the witness

 had an explanation for the inconsistency, and whether that explanation appealed to your

 common sense.

                It is exclusively your duty, based upon all the evidence and your own good

 judgment, to determine whether the prior statement was inconsistent, and if so how much, if

 any weight should be given to the inconsistent statement in determining whether to believe

 all, part, or none of the witness’s testimony.




                                                  16
Case 1:19-cr-00286-AMD Document 117-1 Filed 07/02/21 Page 17 of 89 PageID #: 902




                                      REQUEST NO. 11
                           Jury to Consider Only Defendant on Trial

               You have heard evidence about the involvement of certain other people in the

 crimes charged. You may not draw any inference, favorable or unfavorable, towards the

 government or the defendant from the fact that certain persons are not on trial before you.

 That these other individuals are not on trial before you is not your concern. You should

 neither speculate as to the reason these other people are not on trial before you nor allow

 their absence as parties to influence in any way your deliberations in this case. Nor should

 you draw any inference from the fact that any other person is not present at this trial. Your

 concern is solely the defendant on trial before you.



                                        Authority

               Adapted from the charge of the Hon. Kiyo A. Matsumoto, United
               States v. Rivera, et al., 13 CR 149 (E.D.N.Y.); L. Sand, et al., Modern
               Federal Jury Instructions, Instruction 2-18.




                                               17
Case 1:19-cr-00286-AMD Document 117-1 Filed 07/02/21 Page 18 of 89 PageID #: 903




                                       REQUEST NO. 12
                                       Expert Testimony

                You have heard the testimony of what we call expert witnesses in this case.

 Ordinarily, witnesses are restricted to testifying concerning matters of fact. There are

 occasions, however, when there is some technical or other specialized area of knowledge that

 will assist the jury in deciding a disputed fact. On those occasions, a witness who is

 specially qualified by training, knowledge, experience, or education may be called to testify

 about some evidence or facts in issue in the form of an opinion.

                In weighing expert testimony, you may consider the expert’s qualifications,

 the opinion given, the witness’s reasons for testifying, as well as all the other considerations

 that ordinarily apply when you are deciding whether or not to believe a witness. You may

 give expert testimony whatever weight, if any, you find it deserves in light of all the other

 evidence before you. You should not, however, accept a witness’s testimony merely because

 he or she is an expert in a field. Nor should you substitute it for your own reason, judgment

 and common sense. The determination of the facts in this case rests solely with you.

                In short, the opinion of an expert witness is in all respects the same as the

 testimony of any other witness. Give it such weight as you think it deserves.



                                         Authority

                Adapted from the charge of the Hon. David G. Trager, United States v.
                McKenzie, 94 CR 469 (E.D.N.Y.); L. Sand, et al., Modern Federal Jury
                Instructions, Instruction 7-21.




                                                18
Case 1:19-cr-00286-AMD Document 117-1 Filed 07/02/21 Page 19 of 89 PageID #: 904




                                      REQUEST NO. 13
                       Particular Investigative Techniques Not Required

               You have heard reference, in the arguments of defense counsel in this case, to

 the fact that certain investigative techniques were not used by the government. There is no

 legal requirement, however, that the government prove its case through any particular means.

 While you are to carefully consider the evidence adduced by the government, you are not to

 speculate as to why they used the techniques they did or why they did not use other

 techniques. The government is not on trial. Law enforcement techniques are not your

 concern.

               Your concern is to determine whether or not, on the evidence or lack of

 evidence, the defendant’s guilt has been proved beyond a reasonable doubt.



                                       Authority

               Adapted from charge of Hon. Joseph Bianco, United States v. Kwame
               Richardson, 09 CR 874 (E.D.N.Y.).




                                              19
Case 1:19-cr-00286-AMD Document 117-1 Filed 07/02/21 Page 20 of 89 PageID #: 905




                                       REQUEST NO. 14
                                           Venue

                Venue refers to the location of the charged crimes. Each count of the

 indictment alleges that the crime charged occurred in whole or in part in this judicial district,

 which is the Eastern District of New York. This district includes Brooklyn, Queens, Staten

 Island, Nassau and Suffolk counties on Long Island, and the waters surrounding Manhattan.

 To establish a venue for a crime in this district, the government must prove that some act in

 furtherance of the crime happened in the Eastern District of New York. With respect to

 Count One, the racketeering count, the government need only prove that some act in

 furtherance of the racketeering offense happened in the Eastern District of New York, and

 need not prove that any or all of the alleged racketeering acts happened in the Eastern

 District of New York.

                Unlike the other elements, the government must prove venue only by a

 preponderance of the evidence, that is, it is more likely than not that some act in furtherance

 of the crimes occurred in Brooklyn, Queens, Staten Island, Long Island, or the waters

 surrounding Manhattan.




                                                20
Case 1:19-cr-00286-AMD Document 117-1 Filed 07/02/21 Page 21 of 89 PageID #: 906




                                     REQUEST NO. 15
                                   Count One: Racketeering

               Count One of the Indictment charges the defendant with violating the

 Racketeer Influenced and Corrupt Organizations Act. Count One reads as follows:

               In or about and between January 1994 and the present, both
               dates being approximate and inclusive, within the Eastern
               District of New York and elsewhere, the defendant ROBERT
               SYLVESTER KELLY, also known as “R. Kelly,” together with
               others, being a person employed by and associated with the
               Enterprise, an enterprise that engaged in, and the activities of
               which affected, interstate and foreign commerce, did knowingly
               and intentionally conduct and participate, directly and indirectly,
               in the conduct of the affairs of the Enterprise through a pattern
               of racketeering activity, as defined in Title 18, United States
               Code, Sections 1961(1) and 1961(5), consisting of the
               racketeering acts set forth below.

 The relevant provision of the racketeering statute reads as follows:

               It shall be unlawful for any person employed by or associated
               with any enterprise engaged in, or the activities of which affect,
               interstate or foreign commerce, to conduct or participate,
               directly or indirectly, in the conduct of such enterprise’s affairs
               through a pattern of racketeering activity . . . .

               To prove this crime, the government must prove five elements beyond a

 reasonable doubt.

               First,     An enterprise, as described in the Indictment, existed
                          on or about the time alleged in the Indictment;

               Second,    The enterprise engaged in, or its activities affected,
                          interstate or foreign commerce;

               Third,     The defendant was employed by or was associated
                          with the enterprise;

               Fourth,    The defendant knowingly conducted or participated,
                          either directly or indirectly, in the conduct of the
                          affairs of the enterprise; and


                                               21
Case 1:19-cr-00286-AMD Document 117-1 Filed 07/02/21 Page 22 of 89 PageID #: 907




               Fifth,     The defendant knowingly participated in the conduct
                          of the affairs of the enterprise through a pattern of
                          racketeering activity, as described in the Indictment;
                          that is, through the commission of at least two of the
                          charged racketeering acts, the last of which must
                          have occurred within ten years after the commission
                          of a prior racketeering act, or through causing or
                          aiding and abetting the commission of two such
                          racketeering acts.

               I will now explain each of these elements in greater detail.

 I.     First Element: The Existence of the Enterprise

               The first element the government must prove beyond a reasonable doubt is that

 an enterprise existed. The Indictment alleges the existence of the following enterprise:

                                        The Enterprise

                      1.      The defendant ROBERT SYLVESTER KELLY, also known as
               “R. Kelly,” and individuals who served as managers, bodyguards, drivers,
               personal assistants and runners for KELLY, as well as members of KELLY’s
               entourage, comprised an enterprise (the “Enterprise”) within the meaning of
               18 U.S.C. § 1961(4), that is, the Enterprise constituted a group of individuals
               associated in fact that was engaged in, and the activities of which affected,
               interstate and foreign commerce. The Enterprise constituted an ongoing
               organization whose members functioned as a continuing unit for a common
               purpose of achieving the objectives of the Enterprise.

                     2.       The purposes of the Enterprise were to promote R. Kelly’s
               music and the R. Kelly brand, to recruit women and girls to engage in illegal
               sexual activity with KELLY and to produce pornography, including child
               pornography. By promoting R. Kelly’s music and the R. Kelly brand, the
               members of the Enterprise expected to receive financial opportunities and
               personal benefits, including increased power and status within the Enterprise.

                      3.      In connection with the Enterprise, KELLY and other members
               of the Enterprise traveled throughout the United States and abroad to perform
               at concert venues, to promote the R. Kelly brand and to recruit women and
               girls to engage in illegal sexual activity with KELLY.

                     4.    When KELLY attended and performed at concerts and other
               events, KELLY and/or members of the Enterprise on KELLY’s behalf invited
               women and girls backstage and to other events following KELLY’s live

                                               22
Case 1:19-cr-00286-AMD Document 117-1 Filed 07/02/21 Page 23 of 89 PageID #: 908




             performances. These women and girls were often offered wristbands that
             signified that they were authorized to attend an event. There, KELLY relied
             upon members of the Enterprise to ensure that only those authorized to attend
             were allowed at the event and to manage the flow of women and girls who
             were directly interacting with KELLY.

                   5.       When KELLY identified a woman or girl who he wished to see
             again, he either gave his contact information to the woman or girl or obtained
             her contact information or relied upon members of the Enterprise to do so.
             Following these events, KELLY communicated with certain of these women
             and girls by telephone, including through the use of traditional telephone calls,
             text messages, iMessages and FaceTime. As part of this communication,
             KELLY often requested that the women and girls provide him with
             photographs of themselves.

                    6.       KELLY and other members of the Enterprise also arranged for
             the women and girls to travel to see KELLY on occasion, including at concerts
             throughout the United States and related events. To facilitate their travel,
             KELLY directed the women and girls to contact a member of the Enterprise,
             who then arranged travel for the women and girls. When the women and girls
             arrived at the lodging, which was typically selected by a member of the
             Enterprise, a member of the Enterprise usually provided them with
             instructions. In addition, members of the Enterprise took steps to ensure that
             the women and girls did not interact with other women and girls whom
             KELLY planned to see. Members of the Enterprise then arranged for the
             women and girls to attend his concerts and positioned them such that KELLY
             could see them during his concerts.

                   7.      KELLY promulgated numerous rules that many of his sexual
             partners were required to follow, including the following:

                            (a)    The women and girls were not permitted to leave their
             room without receiving permission from KELLY, including to eat or go to the
             bathroom;
                            (b)    The women and girls were required to wear baggy
             clothing when they were not accompanying KELLY to an event or unless
             otherwise instructed by KELLY;
                            (c)    The women and girls were not permitted to look at other
             men and instead were told to keep their heads down; and
                            (d)    The women and girls were required to call KELLY
             “Daddy.”

                   8.     The Enterprise operated within the Eastern District of New York
             and elsewhere, including overseas.


                                             23
Case 1:19-cr-00286-AMD Document 117-1 Filed 07/02/21 Page 24 of 89 PageID #: 909




                                        Methods and Means of the Enterprise

                     9.       Among the means and methods by which KELLY and his
               associates participated in the conduct of the affairs of the Enterprise were the
               following:

                               (a)    Committing, attempting and aiding and abetting the
               commission of crimes and conspiring to commit crimes, including but not
               limited to engaging in sexual activity with girls under 18 years old, engaging
               in and facilitating sexual activity without disclosing a sexually transmitted
               disease KELLY had contracted, producing child pornography, bribery,
               extortion, coercion and blackmail;
                               (b)    Demanding absolute commitment to KELLY and not
               tolerating dissent;
                               (c)    Obtaining sensitive information about sexual partners
               and members and associates of the Enterprise to maintain control over them;
                               (d)    Creating embarrassing and degrading videos of sexual
               partners to maintain control over them;
                               (e)    Recruiting and grooming sexual partners for KELLY;
               and
                               (f)    Isolating women and girls from friends and family and
               making them dependent on KELLY for their financial wellbeing.


               The term “enterprise” as used in these instructions may include any group of

 people associated in fact, even though this association is not recognized as a legal entity.

 Thus, an enterprise need not be a formal business entity such as a corporation, but may be

 merely an informal association of individuals. The term enterprise includes legitimate and

 illegitimate enterprises.1 An enterprise can be a vehicle used by a defendant to commit

 crimes.2

               The “enterprise” does not have to have a particular name, or, for that matter,

 any name at all. Nor must it be registered or licensed as an enterprise, or be a commonly



 1
        United States v. Turkette, 452 U.S. 576, 585 (1981).
 2
        Nat’l Org. for Women, Inc. v. Scheidler, 510 U.S. 249, 259 (1994).
                                                24
Case 1:19-cr-00286-AMD Document 117-1 Filed 07/02/21 Page 25 of 89 PageID #: 910




 recognized legal entity such as a corporation, a partnership, a business, or the like. A group

 or association of people can be an “enterprise” if these individuals have “associated together

 for a common purpose of engaging in a course of conduct.”3 Mere similarity of conduct or

 the fact that individuals may have assembled together and discussed common aims and

 interests does not necessarily establish proof of the existence of an enterprise, though you

 may consider such factors. Such an association of persons may be established by evidence

 showing an ongoing organization, formal or informal, and by evidence that the people

 making up the association functioned as a continuing unit.

               The government must prove an association-in-fact enterprise existed by

 evidence of an ongoing organization, formal or informal, and by evidence that the various

 associates functioned as a continuing unit. The enterprise must have the three following

 structural features: (1) a purpose; (2) relationships among those associated with the

 enterprise; and (3) longevity sufficient to permit these associates to pursue the enterprise’s

 purpose.4

               It is not necessary that the enterprise have any particular or formal structure,

 but it must have sufficient organization that its members functioned and operated in a

 coordinated manner in order to carry out the alleged common purpose or purposes of the

 enterprise. Such a group need not have a hierarchical structure or a “chain of command”;

 decisions may be made on an ad hoc basis and by any number of methods – by majority

 vote, consensus, a show of strength, etc. Members of the group need not have fixed roles;



 3
        Turkette, 452 U.S. at 583.
 4
        Boyle v. United States, 556 U.S. 938, 945-46 (2009).
                                                25
Case 1:19-cr-00286-AMD Document 117-1 Filed 07/02/21 Page 26 of 89 PageID #: 911




 different members may perform different roles at different times. The group need not have a

 name, regular meetings, dues, established rules and regulations, disciplinary procedures, or

 initiation procedures.5

                While the group must function as a continuing unit and remain in existence

 long enough to pursue a course of conduct, you may nonetheless find that the enterprise

 element is satisfied by finding the existence of a group whose associates engage in spurts of

 activity punctuated by periods of inactivity.6

                Thus, an enterprise need not have role differentiation, a unique modus

 operandi, a chain of command, sophistication of organization, diversity and complexity of

 crimes, uncharged or additional crimes aside from the alleged racketeering activity, or an

 enterprise name. Moreover, an enterprise is not required to be “business-like” in its form or

 function, and it may, but need not, have an economic or profit-seeking motive. Indeed,

 RICO is not limited to groups whose crimes are sophisticated, diverse, complex, or unique.7

                Such an association of individuals may retain its status as an “enterprise” even

 though the membership of the association changes over time by adding or losing individuals

 during the course of its existence. The existence of the enterprise continues even if there is a

 gap or interruption of the enterprise’s racketeering activities.8



 5
        See id. at 945-46.
 6
        Id. at 948.
 7
        Id.
 8
        United States v. Payne, 591 F.3d 46, 60 (2d Cir. 2010); see also United States v.
        Olson, 450 F.3d 655, 668 (7th Cir. 2006); United States v. Perholtz, 842 F.2d 343,
        362-63 (D.C. Cir. 1988).
                                                  26
Case 1:19-cr-00286-AMD Document 117-1 Filed 07/02/21 Page 27 of 89 PageID #: 912




                Although whether an enterprise existed is a distinct element that must be

 proved by the government, common sense dictates that the existence of an enterprise is

 oftentimes more readily proven by what it does rather than by an abstract analysis of its

 structure. Thus, the evidence used to prove the pattern of racketeering and the enterprise

 may coalesce. Therefore, you may consider proof of the racketeering acts to determine

 whether the evidence establishes the existence of an enterprise, and further, you may infer

 the existence of an enterprise from evidence of the pattern of racketeering activity.9

                The government is not required to prove each and every allegation about the

 enterprise or the manner in which the enterprise operated. The enterprise proved, however,

 must be essentially the one alleged in the Indictment.

 II.    The Second Element: Effect on Interstate or Foreign Commerce

                The second element that the government must prove beyond a reasonable

 doubt is that the enterprise was engaged in or had an effect on interstate or foreign

 commerce, even if it was only a minimal effect.

                Interstate commerce means trade or conducting business or travel between one

 state and another state or the District of Columbia; and foreign commerce means such trade,

 business or travel between the United States and another country. Therefore, interstate and

 foreign commerce may include the movement of money, goods, services or persons from one

 state to another state or the District of Columbia or between the United States and another

 country. This may include, among other matters, the purchase or sale of goods or supplies

 from outside the United States, the use of interstate or international mail or wire facilities, or



 9
        Boyle, 556 U.S. at 951; Turkette, 452 U.S. at 583.
                                                 27
Case 1:19-cr-00286-AMD Document 117-1 Filed 07/02/21 Page 28 of 89 PageID #: 913




 the causing of any of those things. The government need not prove that the acts of the

 defendant affected interstate commerce or that the defendant knew he was affecting interstate

 commerce.

                Regarding that alternative method of satisfying this element, to establish the

 requisite effect on interstate or foreign commerce, the government is not required to prove a

 significant or substantial effect on interstate or foreign commerce. This element, which

 simply ensures federal jurisdiction over the conduct, is satisfied if even a minimal effect on

 interstate or foreign commerce is shown. The effect need not be direct. Any effect, even if it

 is postponed, indirect, or slight, is sufficient to satisfy the interstate commerce element. It

 does not matter whether the effect is harmful or beneficial to interstate commerce.

 Moreover, it is not necessary for the government to prove that the defendant knew that the

 enterprise would affect interstate or foreign commerce, that the defendant intended to affect

 interstate or foreign commerce, or that the defendant engaged in, or his activities affected,

 interstate or foreign commerce.

                I instruct you that it makes no difference whether the type of interstate

 commerce affected is legal or illegal.

                It is not necessary for the government to prove that the individual racketeering

 acts themselves affected interstate or foreign commerce; rather, it is the enterprise and its

 activities considered in their entirety that must be shown to have had that effect. On the

 other hand, this effect on interstate or foreign commerce may be established through the

 effect caused by the individual racketeering acts.




                                                 28
Case 1:19-cr-00286-AMD Document 117-1 Filed 07/02/21 Page 29 of 89 PageID #: 914




 III.   Third Element: Association with or Employment by the Enterprise

                The third element that the government must prove beyond a reasonable doubt

 is that the defendant was associated with or employed by the enterprise at some time during

 the period charged in the Indictment. “Associated with” should be given its plain meaning.

 “Associate” means “to join, often in a loose relationship as a partner, fellow worker,

 colleague, friend, companion or ally . . . to join or connect with one another.” Therefore, a

 person is “associated with” an enterprise when, for example, he joins with other members of

 the enterprise and he knowingly aids or furthers the activities of the enterprise, or he

 conducts business with or through the enterprise. The defendant need not have been a

 member of or associated with the enterprise for the entire period of its existence, but the

 defendant must have been associated with the enterprise at the time he allegedly committed

 the crimes charged. That is, the government must prove that the defendant was connected to

 the enterprise in some meaningful way and that he knew of the existence of the enterprise

 and of the general nature of its activities. A person cannot be associated or employed by an

 enterprise if he does not know of the enterprise’s existence or the nature of its activities.

 IV.    Fourth Element: Participation in Enterprise through Pattern of Racketeering

                The fourth element that the government must prove is that the defendant

 knowingly conducted or participated, either directly or indirectly, in the conduct of the

 affairs of the enterprise.

                This means that the defendant must have played some part in the operation or

 management in the enterprise and that the defendant intentionally performed acts, functions

 or duties that are necessary to, or helpful in, the operation of the enterprise. Thus, if the

 defendant participated in the operation or management of the enterprise itself or he had some

                                                 29
Case 1:19-cr-00286-AMD Document 117-1 Filed 07/02/21 Page 30 of 89 PageID #: 915




 part in directing the enterprise’s affairs, that would satisfy this element. In other words, all

 who participate in the conduct of the enterprise, whether they are generals or foot soldiers,

 are responsible for the affairs of the enterprise.

 V.     Fifth Element: Pattern of Racketeering Activity

                The fifth element the government must prove beyond a reasonable doubt is

 that the defendant engaged in a pattern of racketeering activity. The term “racketeering

 activity” is defined to mean the commission of certain crimes. A “pattern of racketeering

 activity” generally means the following:

                First, the defendant intentionally committed, or caused, or aided and abetted

 the commission of, two or more of the racketeering acts alleged in the Indictment, the last of

 which must have occurred within ten years after the commission of a prior racketeering act.

 Your verdict must be unanimous as to which specific racketeering acts you find that the

 defendant committed, caused, or aided and abetted. Shortly, I will instruct you on the

 elements regarding each of the alleged racketeering acts.

                Second, the racketeering acts must have a “nexus” to the enterprise and the

 racketeering acts must be “related.” A racketeering act has a “nexus” to the enterprise if it

 has a meaningful connection to the enterprise. To be “related,” the racketeering acts must

 have the same or similar purposes, results, participants, victim, or methods of commission, or

 be otherwise interrelated by distinguishing characteristics and not be merely isolated events.

 Two racketeering acts may be “related” even though they are dissimilar or not directly

 related to each other, provided that the racketeering acts are related to the same enterprise.

 For example, for both “nexus” and “relatedness” purposes, the requisite relationship between

 the RICO enterprise and a predicate racketeering act may be established by evidence that the

                                                 30
Case 1:19-cr-00286-AMD Document 117-1 Filed 07/02/21 Page 31 of 89 PageID #: 916




 defendant was enabled to commit the racketeering act solely by virtue of his position in the

 enterprise or involvement in or control over its affairs, or by evidence that the defendant’s

 position in the enterprise facilitated his commission of the racketeering act, or by evidence

 that the racketeering act benefitted the enterprise, or by evidence that the racketeering act

 was authorized by the enterprise or by evidence the racketeering act promoted or furthered

 the purposes of the enterprise.

                Third, the racketeering acts themselves either extended over a substantial

 period of time or posed a threat of continued criminal activity. The government need not

 prove such a threat of continuity by any mathematical formula or by any particular method of

 proof, but rather may prove it in a variety of ways. For example, the threat of continued

 unlawful activity may be established when the evidence shows that the racketeering acts are

 part of a long-term association that exists for criminal purposes or when the racketeering acts

 are shown to be the regular way of conducting the affairs of the enterprise.

                Moreover, in determining whether the government has proven the threat of

 continued unlawful activity, you are not limited to consideration of the specific racketeering

 acts charged against the defendant; rather, in addition to considering such acts you also may

 consider the nature of the enterprise, and other unlawful activities of the enterprise and its

 members viewed in their entirety, including both charged and uncharged unlawful activities.




                                                31
Case 1:19-cr-00286-AMD Document 117-1 Filed 07/02/21 Page 32 of 89 PageID #: 917




               I will now explain the law governing the eleven racketeering acts that the

 government has alleged. As a reminder, you must render separate verdicts of proven or not

 proven with regard to each of these alleged racketeering acts on the verdict sheet under

 Count One.

                                           Authority

               Adapted from the charges in United States v. Herron, 10-CR-
               615 (NGG) (E.D.N.Y.); United States v. Napout, 15-CR-252
               (PKC) (E.D.N.Y.); and United States v. Coppola, 08-CR-763
               (JG) (E.D.N.Y.); Boyle v. United States, 556 U.S. 938, 945-46
               (2009); Nat’l Org. for Women, Inc. v. Scheidler, 510 U.S. 249,
               259 (1994); United States v. Turkette, 452 U.S. 576, 585
               (1981); see also United States v. Payne, 591 F.3d 46, 60 (2d Cir.
               2010); see also United States v. Olson, 450 F.3d 655, 668 (7th
               Cir. 2006); United States v. Perholtz, 842 F.2d 343, 362-63
               (D.C. Cir. 1988).




                                               32
Case 1:19-cr-00286-AMD Document 117-1 Filed 07/02/21 Page 33 of 89 PageID #: 918




                                      REQUEST NO. 16
                                     Racketeering Act One

               Racketeering Act One charges defendant with bribery. It reads:

               On or about August 30, 1994, within the Northern District of Illinois,
               the defendant ROBERT SYLVESTER KELLY, together with others,
               did knowingly and intentionally cause another individual to promise
               and tender to a public officer and public employee property, to wit:
               Unites States currency, that such public officer and public employee
               was not authorized by law to accept, with the intent to influence the
               performance of an act related to the employment and function of a
               public officer and public employee, to wit: the creation of a fraudulent
               identification document for Jane Doe #1, an individual whose identity
               is known to the Grand Jury, in violation of Illinois Criminal Code
               Sections 5/33-1(a) and 5/5-1.

               Illinois Criminal Code Section 5/33-1(a) provides, in pertinent part, that:

               A person commits bribery when . . . with intent to influence the
               performance of any act related to the employment and function
               of any public officer [or] public employee . . . , he promises or
               tenders to that person any property which he is not authorized
               by law to accept.

               The government must prove beyond a reasonable doubt each of the following

 elements:

               First,     That the person the defendant sought to influence
                          was a public officer or public employee;

               Second,    That the defendant caused another person to promise
                          or tender property to the person the defendant sought
                          to influence; and

               Third,     That the defendant did so with the intent to influence
                          the performance of any act related to that person’s
                          employment or function as a public officer or public
                          employee.

 The term “public officer” means a person who is appointed to an office which is established,

 and the qualifications and duties of which are prescribed by statute, to discharge a public


                                               33
Case 1:19-cr-00286-AMD Document 117-1 Filed 07/02/21 Page 34 of 89 PageID #: 919




 duty for any political subdivision of the State of Illinois. The term “public employee” is a

 person who is authorized to perform an official function on behalf of, and is paid by the State

 of Illinois or any political subdivision thereof. The term “tender” means any delivery or

 proffer made with the requisite intent. A mere offer or promise with the requisite intent is

 sufficient to constitute bribery under Illinois law. I instruct you that United States currency

 constitutes property under Illinois law.



                                            Authority

               Illinois Pattern Jury Instructions – Criminal 21.11 and 21.12;
               United States v. Genova, 167 F. Supp. 2d 1021, 1040-41 (N.D.
               Il. 2001) (“A mere offer or promise with requisite intent is
               sufficient to constitute bribery under Illinois law.”).




                                                34
Case 1:19-cr-00286-AMD Document 117-1 Filed 07/02/21 Page 35 of 89 PageID #: 920




                                    REQUEST NO. 17
                                   Racketeering Act Two

              Racketeering Act Two charges defendant with sexual exploitation of a child.

 It reads:

              In or about and between May 1999 and October 15, 1999, both
              dates being approximate and inclusive, within the Northern
              District of Illinois, the defendant ROBERT SYLVESTER
              KELLY, together with others, did knowingly and intentionally
              employ, use, persuade, induce, entice and coerce a minor, to wit:
              Jane Doe #2, an individual whose identity is known to the
              Grand Jury, to engage in sexually explicit conduct for the
              purpose of producing one or more visual depictions of such
              conduct, which visual depictions were produced using materials
              that had been mailed, shipped and transported in interstate and
              foreign commerce, in violation of Title 18, United States Code,
              Sections 2251(a) … and 2.

              Title 18, United States Code, Section 2251 provides, in pertinent part, that:

              Any person who employs, uses, persuades, induces, entices, or
              coerces any minor to engage in . . . any sexually explicit conduct
              for the purpose of producing any visual depiction of such
              conduct, shall be punished . . . , if such person knows or has
              reason to know that such visual depiction will be transported in
              interstate or foreign commerce or mailed, if that visual depiction
              was produced using materials that have been mailed, shipped, or
              transported in interstate or foreign commerce by any means,
              including by computer, or if such visual depiction has actually
              been transported in interstate or foreign commerce or mailed.

              To prove the defendant committed this racketeering act, the government must

 prove the following three elements beyond a reasonable doubt:

              First,     that Jane Doe #2 was under the age of 18 at the time
                         of the acts alleged in the Indictment;

              Second,    that the defendant used, employed, persuaded,
                         induced, or enticed Jane Doe #2 to take part in
                         sexually explicit conduct for the purpose of
                         producing or transmitting a visual depiction of that
                         conduct; and
                                              35
Case 1:19-cr-00286-AMD Document 117-1 Filed 07/02/21 Page 36 of 89 PageID #: 921




                Third,     that the visual depiction was to be mailed or
                           transported or transmitted in or affecting interstate or
                           foreign commerce or using a facility of interstate and
                           foreign commerce or produced using materials that
                           had been mailed, shipped, or transported in and
                           affecting interstate and foreign commerce.

                As to the first element, the government must prove beyond a reasonable doubt

 that Jane Doe #2 was less than 18 years old at the time of the acts alleged in the Indictment.

 The government does not need to prove that the defendant knew that Jane Doe #2 was less

 than 18 years old.

                As to the second element, I instruct you that the words “used,” “employed,”

 “persuaded,” “induced,” and “enticed” are words of common usage, and I instruct you to

 interpret these words by using your own common sense. The words “persuade,” “induce”

 and “entice” are, in effect, synonyms that convey the idea of leading or moving another

 person by persuasion as to some action, state of mind, etc., or to bring about, produce or

 cause.

                A “visual depiction” includes any photograph, film, video or picture, including

 undeveloped film and videotape, data stored on computer disc or by electronic means which

 is capable of conversion into a visual image or data that is capable of conversion into a visual

 image that has been transmitted by any means. A visual depiction includes a digitally

 recorded photograph or video.

                “Sexually explicit conduct” means, among other things, actual or simulated

 sexual intercourse, including genital-genital, oral-genital, anal-genital, or oral-anal, whether

 between persons of the same or opposite sex; masturbation; or lascivious exhibition of the

 genitals or pubic area of any person.


                                                36
Case 1:19-cr-00286-AMD Document 117-1 Filed 07/02/21 Page 37 of 89 PageID #: 922




                The term “lascivious exhibition” means a depiction that displays the genitals

 or pubic area of a child in order to excite lustfulness or sexual stimulation in the viewer. Not

 every exposure of the genitals or pubic area constitutes lascivious exhibition. In deciding

 whether a particular visual depiction constitutes a lascivious exhibition, you should consider

 the following questions:

                 whether the focal point of the visual depiction is of the child’s genitals or
                  pubic area or whether there is some other focal area;

                 whether the setting of the visual depictions makes it appear to be sexually
                  suggestive, for example, in a place or pose generally associated with sexual
                  activity;

                 whether the child is displayed in an unnatural pose or in inappropriate
                  attire, considering the age of the child;

                 whether the child is fully or partially clothed or nude, although nudity is
                  not in and of itself lascivious;

                 whether the visual depiction suggests sexual coyness or a willingness to
                  engage in sexual activity;

                 and whether the visual depiction was intended or designed to elicit a sexual
                  response from the viewer.

 It is not required that a particular visual depiction involve all of the factors that I have just

 listed for you. The importance you give to any one factor is up to you to decide.

                While the government must prove that the defendant acted with the purpose of

 producing a sexually explicit visual depiction, the government does not need to prove that a

 visual depiction of sexually explicit conduct was actually produced. In deciding whether the

 government has proven that the defendant acted for the purpose of producing or transmitting

 a visual depiction of sexually explicit conduct, you may consider all of the evidence

 concerning the defendant’s conduct.


                                                  37
Case 1:19-cr-00286-AMD Document 117-1 Filed 07/02/21 Page 38 of 89 PageID #: 923




                Whether or not a minor consented to engage in sexually-explicit conduct is

 irrelevant, as the consent or voluntary participation of a minor is not a defense to the charge.

                As to the third element of the underlying crime, I will further define what it

 means for a depiction to be transported or transmitted in or affecting interstate or foreign

 commerce or using a facility of interstate and foreign commerce or produced using materials

 that had been mailed, shipped and transported in and affecting interstate and foreign

 commerce. If a visual depiction of sexually explicit conduct, as I have defined that term, is

 recorded or stored on a device that was made either outside the state where the visual

 depiction was made or in a foreign country, then that is sufficient to satisfy the interstate

 commerce element. It is not necessary for the government to prove that the defendant knew

 that that the device had been made outside of the state where the visual depiction was made

 or in a foreign country.

                                             Authority

                Adapted from the charges in United States v. Price, 17-CR-301
                (NGG) (E.D.N.Y.); United States v. Pattee, 820 F.3d 496, 511
                (2d Cir. 2016) (holding that the interstate commerce nexus of
                § 2251(a) is met when the pornography is produced with
                equipment manufactured outside of the state of the production
                of the pornography).




                                                38
Case 1:19-cr-00286-AMD Document 117-1 Filed 07/02/21 Page 39 of 89 PageID #: 924




                                      REQUEST NO. 18
                              Racketeering Act Three: Kidnapping

               Racketeering Act Three charges defendant with kidnapping. It reads:

               In or about and between 2003 and 2004, both dates being
               approximate and inclusive, within the Northern District of
               Illinois and elsewhere, the defendant ROBERT SYLVESTER
               KELLY, together with others, did knowingly and intentionally
               secretly confine an individual, to wit: Jane Doe #3, an individual
               whose identity is known to the Grand Jury, against her will, and
               induce Jane Doe #3 by deceit and enticement to go from one
               place to another with intent secretly to confine her against her
               will, in violation of Illinois Criminal Code Sections 5/10-1….

               Illinois Criminal Code Section 5/10-1 provides, in pertinent part, that:

               Kidnap[p]ing occurs when a person knowingly: (1) [a]nd
               secretly confines another against his will, or . . . (3) [b]y deceit
               or enticement induces another to go from one place to another
               with intent secretly to confine h[er] against h[er] will.

               The government must prove beyond a reasonable doubt each of the following

 elements:

               First,   That the defendant acted knowingly; and

               Second, That the defendant (i) secretly confined, or caused
                      another to secretly confine, Jane Doe #3 against her
                      will, or (ii) by deceit or enticement, induced
                      Jane Doe #3 to go from one place to another place, and
                      that when the defendant did so, he intended secretly to
                      confine Jane Doe #3 against her will.

 Confinement is established where the victim has been clearly enclosed within something,

 most commonly, a house or a car. The secret confinement element of kidnapping may be

 shown by proof of the secrecy of either the confinement or the place of confinement. Put

 another way, confinement is secret where it serves to isolate or insulate the victim from

 meaningful contact or communication with the public, that is, when the confinement is in a


                                                39
Case 1:19-cr-00286-AMD Document 117-1 Filed 07/02/21 Page 40 of 89 PageID #: 925




 place or in a manner which makes it unlikely that members of the public will know or learn

 of the victim’s unwilling confinement within a reasonable period of time.

                                          Authority

               Illinois Pattern Jury Instructions – Criminal 8.02; People v.
               Gonzalez, 239 Ill. 2d 471, 479 (2011) (“Although the statute
               does not define secret confinement, this court has defined the
               term ‘secret’ as concealed, hidden, or not made public. In turn,
               the term “confinement” is defined as the act of imprisoning or
               restraining someone. It is settled that the secret confinement
               element of kidnapping may be shown by evidence of the secrecy
               of the confinement or the secrecy of the location of the
               confinement.”); People v. Quintana, 332 Ill. App. 3d 96, 104
               (1st Dist. 2002) (“‘Secret’ denotes concealed, hidden, or not
               made public. Confinement is established where the victim has
               been clearly enclosed within something, most commonly, a
               house or a car.”); 3 Wayne R. LaFave, Substantive Criminal
               Law § 18.1(c), at 17 (2d ed. 2003) (confinement is “secret
               where it serves to isolate or insulate the victim from meaningful
               contact or communication with the public, that is, when the
               confinement is in a place or in a manner which makes it unlikely
               that members of the public will know or learn of the victim’s
               unwilling confinement within a reasonable period of time”).




                                              40
Case 1:19-cr-00286-AMD Document 117-1 Filed 07/02/21 Page 41 of 89 PageID #: 926




                                     REQUEST NO. 19
                               Racketeering Act Four: Mann Act

               Racketeering Act Four alleges that the defendant committed two separate

 violations of the Mann Act, one related to transportation and the other involving coercion or

 enticement. Thus, Racketeering Act Four has two parts, and you will render separate

 verdicts on each part. If you find that the defendant committed either or both of these two

 crimes, you must find that the government has proven Racketeering Act Four.

        A.     Racketeering Act 4A

               The first part, which is referred to on the verdict sheet as Racketeering Act 4A,

 alleges that the defendant transported Jane Doe #3 for the purpose of engaging in illegal

 sexual activity. With respect to Racketeering Act 4A, the Indictment reads as follows:

               In or about and between 2003 and 2004, both dates being
               approximate and inclusive, within the Northern District of
               Illinois and elsewhere, the defendant ROBERT SYLVESTER
               KELLY, together with others, did knowingly and intentionally
               transport an individual, to wit: Jane Doe #3, in interstate
               commerce, with intent that such individual engage in sexual
               activity for which a person can be charged with a criminal
               offense, to wit: violations of Illinois Criminal Code Sections
               5/12-16(a)(6) (effective 2002) (aggravated criminal sexual
               abuse), 5/12-16(a)(7) (effective 2002) (aggravated criminal
               sexual abuse) and 5/12-15(a)(2) (effective 2000) (criminal
               sexual abuse), in that KELLY engaged in sexual conduct with
               Jane Doe #3, to wit: directly touching and fondling Jane Doe
               #3’s sex organs for the purpose of his sexual gratification, (i)
               during the commission of a kidnapping of Jane Doe #3,
               knowing that Jane Doe #3 was unable to give knowing consent;
               (ii) as part of the same course of conduct as delivery of a
               controlled substance to Jane Doe #3, knowing that Jane Doe #3
               was unable to give knowing consent; and (iii) knowing that Jane
               Doe #3 was unable to give knowing consent, in violation of
               Title 18, United States Code, Sections 2421 (effective 1998) and
               2.



                                               41
Case 1:19-cr-00286-AMD Document 117-1 Filed 07/02/21 Page 42 of 89 PageID #: 927




                The Indictment charges the defendant with violating section 2421 of Title 18

 of the United States Code. That section provides in relevant part:

                Whoever knowingly transports any individual in interstate . . .
                commerce . . . with intent that such individual engage … in any
                sexual activity for which any person can be charged with a
                criminal offense . . . shall be [guilty of a crime].

                In order to prove the defendant guilty of transporting an individual for the

 purpose of engaging in illegal sexual activity, the government must prove each of the

 following elements beyond a reasonable doubt:

                First,    That the defendant knowingly transported, or caused
                          the transportation of, Jane Doe #3 in interstate
                          commerce as alleged in the Indictment; and

                Second, That the defendant transported Jane Doe #3 with the
                        intent that he would engage in sexual activity with
                        Jane Doe #3 and that for that sexual activity, a person
                        can be charged with a criminal offense.

                The first element that the government must prove beyond a reasonable doubt is

 that the defendant knowingly transported, or caused the transportation of, Jane Doe #3 in

 interstate commerce, as alleged in the Indictment. This means that the government must

 prove that the defendant knew both (i) that he was transporting, or causing the transportation

 of, Jane Doe #3 and (ii) that he was transporting Jane Doe #3, or causing the transportation

 of, in interstate commerce. To act knowingly means to act voluntarily and intentionally and

 not because of accident, mistake or other innocent reason.

                “Interstate commerce” means simply movement between one state and

 another. The government does not have to prove that the defendant personally transported

 Jane Doe #3 across a state line. It is sufficient to satisfy this element that defendant was



                                                42
Case 1:19-cr-00286-AMD Document 117-1 Filed 07/02/21 Page 43 of 89 PageID #: 928




 actively engaged in or caused the making of the travel arrangements, such as by purchasing,

 or causing the purchase of, the ticket necessary for the individual to travel as planned.10

               The second element that the government must prove beyond a reasonable

 doubt is that defendant transported, or caused the transportation of, Jane Doe #3 with the

 intent that he would engage in sexual activity with Jane Doe #3 and that a person could be

 charged with a criminal offense for that sexual activity. Direct proof of a person’s intent is

 almost never available. It would be a rare case where it could be shown that a person wrote

 or stated that as of a given time he committed an act with a particular intent. Such direct

 proof is not required. The ultimate fact of intent, though subjective, may be established by

 circumstantial evidence, based upon the defendant’s outward manifestations, his words, his

 conduct, his acts and all the surrounding circumstances disclosed by the evidence and the

 rational or logical inferences that may be drawn from them.

               In order to establish this element, it is not necessary for the government to

 prove that engaging in illegal sexual activity was the sole purpose for crossing the state line.

 A person may have several different purposes or motives for such travel, and each may

 prompt in varying degrees the act of making the journey. The government must prove

 beyond a reasonable doubt, however, that a significant or motivating purpose of the travel

 across a state line was that the defendant would engage in illegal sexual activity with Jane

 Doe #3. In other words, that illegal activity must not have been merely incidental to the trip.



 10
        United States v. Holland, 381 F.3d 80, 86-87 (2d Cir. 2004) (“We cannot agree with
 the proposition that an operator of a prostitution ring may escape liability by accepting a bus
 company’s offer to “Leave the Driving to Us.” Inviting travel, purchasing tickets, and
 accompanying individuals on trips is more than sufficient to establish that a defendant
 ‘transport[ed]’ the individuals within the meaning of Section 2421.”).
                                                43
Case 1:19-cr-00286-AMD Document 117-1 Filed 07/02/21 Page 44 of 89 PageID #: 929




               The Indictment alleges that “KELLY engaged in sexual conduct with Jane

 Doe #3, to wit: directly touching and fondling Jane Doe #3’s sex organs for the purpose of

 his sexual gratification, (i) during the commission of a kidnapping of Jane Doe #3, knowing

 that Jane Doe #3 was unable to give knowing consent; (ii) as part of the same course of

 conduct as delivery of a controlled substance to Jane Doe #3, knowing that Jane Doe #3 was

 unable to give knowing consent; and (iii) knowing that Jane Doe #3 was unable to give

 knowing consent” and that this conduct violated Illinois Criminal Code Sections 5/12-

 16(a)(6) (effective 2002) (aggravated criminal sexual abuse), 5/12-16(a)(7) (effective 2002)

 (aggravated criminal sexual abuse) and 5/12-15(a)(2) (effective 2000) (criminal sexual

 abuse). The Indictment alleges that the defendant violated three different state laws. If you

 find that the conduct for which the defendant transported, or caused the transportation of,

 Jane Doe #3 violated any of these three laws, then you must find that this element is

 satisfied, but you must be unanimous as to which law was violated.

               Illinois Criminal Code Section 5/12-15(a)(2) provides that a person commits

 criminal sexual abuse, a crime, if he “commits an act of sexual conduct and the accused

 knew that the victim was unable to understand the nature of the act or was unable to give

 knowing consent.” To provide a violation of Section 5/12/-15(a)(2), the government must

 prove the following two elements beyond a reasonable doubt.

               First,    That the defendant committed an act of sexual conduct
                         upon Jane Doe #3; and

               Second, That the defendant knew that Jane Doe #3 was unable
                       to understand the nature of the act or give knowing
                       consent to the act.




                                               44
Case 1:19-cr-00286-AMD Document 117-1 Filed 07/02/21 Page 45 of 89 PageID #: 930




 “‘Sexual conduct’ means any intentional or knowing touching or fondling by the victim or

 the accused, either directly or through clothing, of the sex organs, anus or breast of the victim

 or the accused, . . . or any transfer or transmission of semen by the accused upon any part of

 the clothed or unclothed body of the victim, for the purpose of sexual gratification or arousal

 of the victim or the accused.” (ILCS 5/12-12(e)).

               Illinois Criminal Code Section 5/12-16(a)(6) provides that a person commits

 aggravated sexual abuse, also a crime, if he commits criminal sexual abuse, as I just

 explained to you, and “the criminal sexual abuse was perpetrated during the course of the

 commission or attempted commission of any other felony by the accused.” I instruct you

 that kidnapping is a felony and you should apply those instructions here.

               Illinois Criminal Code Section 5/12-16(a)(7) provides that a person commits

 aggravated sexual abuse, also a crime, if he commits criminal sexual abuse, as I just

 explained to you, and “the accused delivered (by injection, inhalation, ingestion, transfer of

 possession, or any other means) to the victim without his or her consent, or by threat or

 deception, and for other than medical purposes, any controlled substance.”

        B.     Racketeering Act 4B

               The second part, which is referred to on the verdict sheet as Racketeering Act

 4B, alleges that the defendant enticed or coerced Jane Doe #3 for the purpose of engaging in

 illegal sexual activity. With respect to Racketeering Act 4B, the Indictment reads as follows:

               In or about and between 2003 and 2004, both dates being
               approximate and inclusive, within the Northern District of
               Illinois and elsewhere, the defendant ROBERT SYLVESTER
               KELLY, together with others, did knowingly and intentionally
               persuade, induce, entice and coerce an individual, to wit: Jane
               Doe #3, to travel in interstate commerce, to engage in sexual
               activity for which a person can be charged with a criminal
                                                45
Case 1:19-cr-00286-AMD Document 117-1 Filed 07/02/21 Page 46 of 89 PageID #: 931




                offense, to wit: violations of Illinois Criminal Code Sections
                5/12-16(a)(6) (effective 2002) (aggravated criminal sexual
                abuse) 5/12-16(a)(7) (effective 2002) (aggravated criminal
                sexual abuse) and 5/12-15(a)(2) (effective 2000) (criminal
                sexual abuse), in that KELLY engaged in sexual conduct with
                Jane Doe #3, to wit: directly touching and fondling Jane Doe
                #3’s sex organs for the purpose of his sexual gratification, (i)
                during the commission of a kidnapping of Jane Doe #3,
                knowing that Jane Doe #3 was unable to give knowing consent;
                (ii) as part of the same course of conduct as delivery of a
                controlled substance to Jane Doe #3, knowing that Jane Doe #3
                was unable to give knowing consent; and (iii) knowing that Jane
                Doe #3 was unable to give knowing consent, in violation of
                Title 18, United States Code, Sections 2422(a) and 2.

                Section 2422(a) of Title 18 of the United States Code provides in relevant part:

                Whoever knowingly persuades, induces, entices, or coerces any
                individual to travel in interstate . . . commerce . . . to engage . . .
                in any sexual activity for which any person can be charged with
                a criminal offense . . . shall be [guilty of a crime].

                In order to prove the defendant guilty of persuading or inducing or enticing or

 coercing an individual to travel for the purpose of engaging in illegal sexual activity, the

 government must prove each of the following elements beyond a reasonable doubt:

                First,    That the defendant knowingly persuaded, induced,
                          enticed or coerced Jane Doe #3 to travel in interstate
                          commerce, as alleged in the Indictment;

                Second, That Jane Doe #3 traveled in interstate commerce; and

                Third,    That the defendant acted with the intent that the
                          defendant would engage in illegal sexual activity with
                          Jane Doe #3.

                With respect to the third element, the Indictment alleges that the defendant

 acted with the intent to engage in illegal sexual activity in violation of three different state

 laws. I have already instructed you regarding the provisions of Illinois Criminal Code

 Sections 5/12-15(a)(2), 5/12-16(a)(6), and 5/12-16(a)(7). You are to apply those instructions
                                                  46
Case 1:19-cr-00286-AMD Document 117-1 Filed 07/02/21 Page 47 of 89 PageID #: 932




 here. If you find the defendant acted with the intent that he would engage in conduct that

 violated any of these three laws, then you must find that this element is satisfied, but you

 must be unanimous as to which law he acted with the intent to violate.




                                                47
Case 1:19-cr-00286-AMD Document 117-1 Filed 07/02/21 Page 48 of 89 PageID #: 933




                                     REQUEST NO. 20
                               Racketeering Act Five: Mann Act

               Racketeering Act Five alleges that the defendant, using an interstate facility,

 enticed or coerced Jane Doe #4 to engage in illegal sexual activity, in violation of the Mann

 Act. The Indictment reads as follows:

               In or about and between May 2009 and January 2010, both dates
               being approximate and inclusive, within the Northern District of
               Illinois and elsewhere, the defendant ROBERT SYLVESTER
               KELLY, together with others, did knowingly and intentionally
               persuade, induce, entice and coerce an individual who had not
               attained the age of 18 years, to wit: Jane Doe #4, an individual
               whose identity is known to the Grand Jury, to engage in sexual
               activity for which a person can be charged with a criminal
               offense, to wit: violations of Illinois Criminal Code Section
               5/12-16(d) (effective 2002) (aggravated criminal sexual abuse),
               in that KELLY engaged in sexual penetration of Jane Doe #4
               who was under 17 years of age, while he was more than five
               years older than Jane Doe #4, using one or more facilities and
               means of interstate commerce, in violation of Title 18, United
               States Code, Sections 2422(b) and 2.

               The Indictment charges the defendant with violating section 2422(b) of Title

 18 of the United States Code. That section provides in relevant part:

               Whoever, using . . . any facility or means of interstate . . .
               commerce, … knowingly persuades, induces, entices, or coerces
               any individual who has not attained the age of 18 years, to
               engage in . . . any sexual activity for which any person can be
               charged with a criminal offense . . . shall be [guilty of a crime].

               In order to prove the defendant guilty of using a facility of interstate

 commerce to persuade or induce or entice or coerce an individual to engage in illegal sexual

 activity, the government must prove each of the following elements beyond a reasonable

 doubt:

               First,    The defendant used a facility of interstate commerce;


                                               48
Case 1:19-cr-00286-AMD Document 117-1 Filed 07/02/21 Page 49 of 89 PageID #: 934




               Second, That the defendant knowingly persuaded or induced or enticed or
                       coerced Jane Doe #4 to engage in sexual activity;

               Third,      That this sexual activity would violate Illinois law; and

               Fourth,     That Jane Doe #4 was less than eighteen years old at the time of the
                           acts alleged in the Indictment.

               The first element that the government must prove beyond a reasonable doubt is

 that the defendant used a facility of interstate commerce. Transmission of communications

 by means of the telephone constitutes the use of a facility of interstate commerce regardless

 of whether the communication actually crossed a state line. However, you must find beyond

 a reasonable doubt that the specific communication in question was actually transmitted by

 means of the telephone.

               The second element that the government must prove beyond a reasonable

 doubt is that the defendant knowingly persuaded or induced or enticed or coerced Jane Doe

 #4 to engage in sexual activity. The words persuade or induce or entice or coerce should be

 given their ordinary meanings.

               The third element that the government must prove beyond a reasonable doubt

 is that this sexual activity would violate Illinois law. The Indictment alleges that defendant

 persuaded Jane Doe #4 to engage in sexual activity, which constitutes Aggravated Criminal

 Sexual Abuse, in violation of Illinois law. To sustain the charge of Aggravated Criminal

 Sexual Abuse, the government must prove the following three elements beyond a reasonable

 doubt:

               First,      That the defendant committed an act of sexual
                           penetration with Jane Doe #4;




                                                 49
Case 1:19-cr-00286-AMD Document 117-1 Filed 07/02/21 Page 50 of 89 PageID #: 935




                  Second, That Jane Doe #4 was at least 13 years of age but
                          under 17 years of age when the act was committed;
                          and

                  Third,   That the defendant was at least 5 years older than Jane
                           Doe #4.

                  The term “sexual penetration” means any contact, however slight, between the

 sex organ or anus of one person by an object, the sex organ, mouth or anus of another person,

 or any intrusion, however slight, of any part of the body of one person or of any animal or

 object into the sex organ or anus of another person, including but not limited to cunnilingus,

 fellatio or anal penetration. Evidence of emission of semen is not required to prove sexual

 penetration.11

                  The fourth element that the government must prove beyond a reasonable doubt

 is that Jane Doe #4 was less than eighteen years old at the time of the acts alleged in the

 Indictment. The government does not need to prove that the defendant knew that Jane Doe

 #4 was less than 18 years old.

                                             Authority

                  L. Sand, et al., Modern Federal Jury Instructions, Instruction 64-03;
                  Illinois Pattern Jury Instructions – Criminal 11.61 and 11.62A; People
                  v. Chromik, 408 Ill. App. 3d 1028 (App. Ct. Il 3rd Dist. 2011)




        11
                  IL ST CH 720 § 5/12-12(f).
                                                 50
Case 1:19-cr-00286-AMD Document 117-1 Filed 07/02/21 Page 51 of 89 PageID #: 936




                                    REQUEST NO. 21
                             Racketeering Act Six: Forced Labor

              Racketeering Act Six alleges that the defendant committed forced labor of

 Jane Doe #4. The Indictment reads as follows:

              In or about and between May 2009 and January 2010, both dates
              being approximate and inclusive, within the Northern District of
              Illinois and elsewhere, the defendant ROBERT SYLVESTER
              KELLY, together with others, did knowingly and intentionally
              obtain the labor and services of a person, to wit: Jane Doe #4, by
              means of force, threats of force, physical restraint and threats of
              physical restraint to that person or another person; by means of
              serious harm and threats of serious harm to that person or
              another person; and by means of a scheme, plan and pattern
              intended to cause such person to believe that, if that person did
              not perform such labor and services, such person would suffer
              serious harm and physical restraint, and a combination of such
              means, in violation of Title 18, United States Code, Sections
              1589(a) and 2.

              The relevant statute reads as follows:

              Whoever knowingly obtains the labor or services of another
              person— (1) by means of force, threats of force, physical
              restraint, or threats of physical restraint to that person or another
              person (2) by means of serious harm or threats of serious harm
              to that person or another person; [or] (3) by means of any
              scheme, plan, or pattern intended to cause the person to believe
              that, if the person did not perform such labor or services, that
              person or another person would suffer serious harm or physical
              restraint [shall be guilty of a crime.]

              To prove that the defendant committed this racketeering act, the government

 must prove three elements beyond a reasonable doubt:

              First,    The defendant obtained the labor or services of Jane
                        Doe #4;

              Second, The defendant did so through one of the following
                      prohibited means: (a) through threats of serious harm
                      to, or physical restraint against, Jane Doe #4 or any
                      other person; or (b) through a scheme, plan or pattern
                                               51
Case 1:19-cr-00286-AMD Document 117-1 Filed 07/02/21 Page 52 of 89 PageID #: 937




                          intended to cause Jane Doe #4 to believe that non-
                          performance would result in serious harm to, or
                          physical restraint against, Jane Doe #4 or any other
                          person; and

               Third,     The defendant acted knowingly.

               The first element the government must prove is that the defendant obtained the

 labor or services of another person, in this case, Jane Doe #4. To “obtain” means to acquire,

 control, or possess, even if only for a short period. “Labor” means the expenditure of

 physical or mental effort. “Services” means conduct or performance that assists or benefits

 someone. The government does not have to prove that Jane Doe #4 performed “work” for

 the defendant in the economic sense, although that would satisfy this element. Labor or

 services can include, but is not limited to, sexual services. All the government must prove is

 that Jane Doe #4 provided labor or services as I just defined them.

               As to the second element, if you find that the defendant obtained the labor or

 services of Jane Doe #4, then you must determine whether the defendant did so through one

 of the two prohibited means, that is, either through threats of serious harm to, or physical

 restraint against, a person, or through a scheme, plan or pattern intended to cause the person

 to believe that serious harm would result if she did not perform the labor or services required

 of her. In order to find that the second element has been satisfied, you must find beyond a

 reasonable doubt that at least one of the prohibited means I just mentioned was used to obtain

 Jane Doe #4’s labor or services.

               I now want to define for you some of the terms you will be considering in

 determining whether this second element of Racketeering Act Six has been satisfied. The

 term “serious harm” includes both physical and non-physical types of harm, including


                                                52
Case 1:19-cr-00286-AMD Document 117-1 Filed 07/02/21 Page 53 of 89 PageID #: 938




 psychological, financial, or reputational harm. A threat of serious harm, therefore, need not

 involve any threat of physical violence. It includes improper threats of consequences,

 whether physical or nonphysical, that are sufficient, under all the surrounding circumstances,

 to compel or coerce a reasonable person of the same background and in the same

 circumstances as Jane Doe #4 to provide, or to continue providing, labor or services, in order

 to avoid that harm. In considering whether a threat of harm would be sufficient to compel or

 coerce an alleged victim’s services, you may also consider the defendant’s conduct as well as

 Jane Doe #4’s special vulnerabilities, if any. In this regard, you may find that not all persons

 are of the same courage or firmness. You may consider, for example, Jane Doe #4’s age,

 background, physical and mental condition, experience, education, socioeconomic status and

 any inequalities between Jane Doe #4 and the defendant with respect to these considerations,

 including their relative stations in life, among other things. Simply put, you may ask whether

 Jane Doe #4 was vulnerable in some way so that the actions of the defendant, even if not

 sufficient to compel another person to provide labor or services, were enough to compel Jane

 Doe #4 to provide labor or services.

               The words “scheme,” “plan,” and “pattern” are to be given their ordinary

 meanings. The scheme, plan or pattern need not involve actual threats of serious harm, but

 may involve any other means, including deception or psychological coercion, used to cause

 the victim to reasonably believe that she, her family, or any other person would suffer serious

 harm if she refused to continue providing labor or services.

               If you find that any of the two prohibited means I mentioned earlier was used,

 you must then determine whether such use was sufficient to cause Jane Doe #4 reasonably to

 believe that she had no choice but to provide labor or services to the defendant. In making
                                                53
Case 1:19-cr-00286-AMD Document 117-1 Filed 07/02/21 Page 54 of 89 PageID #: 939




 that determination, you may consider the cumulative effect on Jane Doe #4 of the

 defendant’s conduct.

                A few final things about this second element of the offense of forced labor:

 To prove forced labor, the government does not need to link each of the threats allegedly

 made or actions allegedly taken against Jane Doe #4 to particular labor or service tasks

 performed by her. If Jane Doe #4 was threatened with or suffered certain consequences in

 connection with the services she rendered, either as punishment or as part of a climate of fear

 that overcame her will and compelled her service, that is sufficient to establish the second

 element of the offense of forced labor.

                The government also need not prove physical restraint, such as the use of

 chains, barbed wire or locked doors, in order to establish the offense of forced labor. The

 fact that Jane Doe #4 may have had an opportunity to escape is irrelevant if the defendant

 placed Jane Doe #4 in such fear or circumstances that she did not reasonably believe she

 could leave. A victim who has been placed in such fear or circumstances is under no

 affirmative duty to try to escape.

                Finally, in considering whether service performed by someone was

 involuntary, you are instructed that it is not a defense to the crime of forced labor that the

 person may have initially agreed, voluntarily, to render the service or perform the labor. If a

 person willingly begins service or labor, but later desires to withdraw, and is then forced to

 remain and perform the labor or services against her will by threats of serious harm, or by a

 scheme, plan or pattern, intended to cause her to believe that non-performance will result in

 serious harm to her or another person, then her service becomes involuntary. Also, whether a

 person is paid a salary or a wage is not determinative of the question of whether that person
                                                 54
Case 1:19-cr-00286-AMD Document 117-1 Filed 07/02/21 Page 55 of 89 PageID #: 940




 has been held in forced labor. In other words, if a person is compelled to labor against her

 will by any one of the means prohibited by the forced labor statute, such service is

 involuntary even if she is paid or compensated for the labor or services.

               With regard to the third element, the government must prove that a defendant

 acted knowingly, a concept that I have already explained to you.

                                           Authority

               Adapted from the charges in United States v. Marcus, 05-CR-
               457 (ARR) (E.D.N.Y.);United States v. Raniere, 18-CR-204
               (NGG) (E.D.N.Y.); L. Sand, et al., Modern Federal Jury
               Instructions, Instruction 47A-02; See also United States v.
               Kaufman, 546 U.S. 1242, 1261-62 (10th Cir. 2008) (forced
               labor statute applies to coerced acts other than “work in an
               economic sense”).




                                               55
Case 1:19-cr-00286-AMD Document 117-1 Filed 07/02/21 Page 56 of 89 PageID #: 941




                                     REQUEST NO. 22
                         Racketeering Act Seven: Sexual Exploitation

               Racketeering Act Seven alleges that the defendant sexually exploited Jane Doe

 #4. The Indictment reads as follows:

               In or about and between May 2009 and January 2010, both dates
               being approximate and inclusive, within the Northern District of
               Illinois and elsewhere, the defendant ROBERT SYLVESTER
               KELLY, together with others, did knowingly and intentionally
               employ, use, persuade, induce, entice and coerce a minor, to wit:
               Jane Doe #4, to engage in sexually explicit conduct for the
               purpose of producing one or more visual depictions of such
               conduct, which visual depictions were produced using materials
               that had been mailed, shipped and transported in and affecting
               interstate and foreign commerce, in violation of Title 18, United
               States Code, Sections 2251(a), 2251(e) and 2.

 I have already instructed you on the law that applies to sexual exploitation and

 you should apply that here.




                                               56
Case 1:19-cr-00286-AMD Document 117-1 Filed 07/02/21 Page 57 of 89 PageID #: 942




                                    REQUEST NO. 23
                 Racketeering Act Eight: Mann Act Violations – Jane Doe #5

               Racketeering Act Eight alleges that the defendant committed two separate

 violations of the Mann Act, one related to transportation and the other involving coercion or

 enticement. Thus, Racketeering Act Eight has two parts, and you will render separate

 verdicts on each part. If you find that the defendant committed either or both of these two

 crimes, you must find that the government has proven Racketeering Act Eight.

        A.     Racketeering Act 8A: Transportation

               The first part, which is referred to on the verdict sheet as Racketeering Act 8A,

 alleges that the defendant transported Jane Doe #5 for the purpose of engaging in illegal

 sexual activity. With respect to Racketeering Act 8A, the Indictment reads as follows:

               On or about and between April 28, 2015 and May 1, 2015, both
               dates being approximate and inclusive, within the Central
               District of California, the Northern District of California and
               elsewhere, the defendant ROBERT SYLVESTER KELLY,
               together with others, did knowingly and intentionally transport
               an individual, to wit: Jane Doe #5, an individual whose identity
               is known to the Grand Jury, in interstate commerce, with intent
               that such individual engage in sexual activity for which a person
               can be charged with a criminal offense, to wit: violations of Cal.
               Health and Safety Code § 120290 (effective 1998) (willful
               exposure of a communicable disease), in that KELLY engaged
               in unprotected sexual intercourse with Jane Doe #5 without first
               informing Jane Doe #5 that he had contracted herpes and
               obtaining her consent to sexual intercourse in these
               circumstances, in violation of Title 18, United States Code,
               Sections 2421(a) and 2

               The Indictment charges the defendant with violating section 2421 of Title 18

 of the United States Code. That section provides in relevant part:

               Whoever knowingly transports any individual in interstate . . .
               commerce . . . with intent that such individual engage . . . in any


                                               57
Case 1:19-cr-00286-AMD Document 117-1 Filed 07/02/21 Page 58 of 89 PageID #: 943




                sexual activity for which any person can be charged with a
                criminal offense . . . shall be [guilty of a crime].

                In order to prove the defendant guilty of transporting an individual for the

 purpose of engaging in illegal sexual activity, the government must prove each of the

 following elements beyond a reasonable doubt:

                First,    That the defendant knowingly transported, or caused
                          the transportation of, Jane Doe #5 in interstate
                          commerce as alleged in the Indictment; and

                Second, That the defendant transported, or caused the
                        transportation of, Jane Doe #5 with the intent that he
                        would engage in illegal sexual activity with Jane Doe
                        #5.

                The first element that the government must prove beyond a reasonable doubt is

 that the defendant knowingly transported, or caused the transportation of, Jane Doe #5 in

 interstate commerce, as alleged in the Indictment. “Interstate commerce” means simply

 movement between one state and another. The government does not have to prove that the

 defendant personally transported Jane Doe #5 across a state line. It is sufficient to satisfy

 this element that defendant was actively engaged in or caused the making of the travel

 arrangements, such as by purchasing, or causing the purchase of, the tickets necessary for the

 individuals to travel as planned.12

                The defendant must have knowingly transported, or caused the transportation

 of, Jane Doe #5 in interstate commerce. This means that the government must prove that



 12
         Holland, 381 F.3d at 86-87 (“We cannot agree with the proposition that an operator of
 a prostitution ring may escape liability by accepting a bus company’s offer to “Leave the
 Driving to Us.” Inviting travel, purchasing tickets, and accompanying individuals on trips is
 more than sufficient to establish that a defendant ‘transport[ed]’ the individuals within the
 meaning of Section 2421.”).
                                                58
Case 1:19-cr-00286-AMD Document 117-1 Filed 07/02/21 Page 59 of 89 PageID #: 944




 defendant knew both that he was transporting Jane Doe #5as I just defined that term, and that

 he was transporting Jane Doe #5 in interstate commerce. To act knowingly means to act

 voluntarily and intentionally and not because of accident, mistake or other innocent reason.

               The second element that the government must prove beyond a reasonable

 doubt is that the defendant transported, or caused the transportation of, Jane Doe #5 with the

 intent that he would engage in illegal sexual activity with Jane Doe #5. Direct proof of a

 person’s intent is almost never available. It would be a rare case where it could be shown

 that a person wrote or stated that as of a given time he committed an act with a particular

 intent. Such direct proof is not required. The ultimate fact of intent, though subjective, may

 be established by circumstantial evidence, based upon the defendant’s outward

 manifestations, his words, his conduct, his acts and all the surrounding circumstances

 disclosed by the evidence and the rational or logical inferences that may be drawn from

 them.

               In order to establish this element, it is not necessary for the government to

 prove that engaging in illegal sexual activity was the sole purpose for crossing the state line.

 A person may have several different purposes or motives for such travel, and each may

 prompt in varying degrees the act of making the journey. The government must prove

 beyond a reasonable doubt, however, that a significant or motivating purpose of the travel

 across a state line was that Jane Doe #5 would engage in illegal sexual activity. In other

 words, that illegal activity must not have been merely incidental to the trip.

               Under California law, specifically Cal. Health and Safety Code § 120290

 (effective 1998), “any person afflicted with any contagious, infectious, or communicable



                                                59
Case 1:19-cr-00286-AMD Document 117-1 Filed 07/02/21 Page 60 of 89 PageID #: 945




 disease who willfully exposes himself or herself to another person . . . [shall be punished.]”

 The government must prove beyond a reasonable doubt:

               First,    That the defendant knew that he was afflicted with any
                         contagious, infectious, or communicable disease;

               Second, That the defendant exposed himself to Jane Doe #5 by
                       engaging in unprotected sexual activity with Jane Doe
                       #5;

               Third,    That the defendant acted willfully; and.

               Fourth, That the defendant did not inform Jane Doe #5 that he
                       had a contagious, infectious, or communicable disease
                       and obtain her consent to expose himself in these
                       circumstances prior to engaging in the exposure.

 With respect to the first element, “communicable disease” means any disease that was

 transferable through the exposure incident.13 With respect to the third element, the term

 willfully means with knowledge of the consequences or purposefully.14 It does not require

 that the defendant intended to expose another to a contagious, infectious, or communicable

 disease.

        B.     Racketeering Act 8B: Coercion or Enticement

               The second part, which is referred to on the verdict sheet as Racketeering Act

 8B, alleges that the defendant enticed or coerced Jane Doe #5 for the purpose of engaging in

 illegal sexual activity. With respect to Racketeering Act 8B, the Indictment reads as follows:


 13
         CA HLTH & S § 120261(c) (“‘Communicable disease’ means any disease that was
 transferable through the exposure incident, as determined by the certifying physician.”).
 14
         Cal. Penal Law 7(1) (effective until 2016) (“The word ‘willfully,’ when applied to the
 intent with which an act is done or omitted, implies simply a purpose or willingness to
 commit the act, or make the omission referred to. It does not require any intent to violate
 law, or to injure another, or to acquire any advantage.”). See People v. Valdez, 27 Cal. 4th
 778, 787-788 (2002); cf. People v. Atkins, 25 Cal. 4th 76, 85 (2000) (“willfully” implies no
 evil intent).
                                               60
Case 1:19-cr-00286-AMD Document 117-1 Filed 07/02/21 Page 61 of 89 PageID #: 946




                 On or about and between April 28, 2015 and May 1, 2015, both
                 dates being approximate and inclusive, within the Central
                 District of California, the Northern District of California and
                 elsewhere, the defendant ROBERT SYLVESTER KELLY,
                 together with others, did knowingly and intentionally persuade,
                 induce, entice and coerce an individual, to wit: Jane Doe #5, to
                 travel in interstate commerce, to engage in sexual activity for
                 which a person can be charged with a criminal offense, to wit:
                 violations of Cal. Health and Safety Code § 120290 (effective
                 1998) (willful exposure of a communicable disease), in that
                 KELLY engaged in unprotected sexual intercourse with Jane
                 Doe #5 without first informing Jane Doe #5 that he had
                 contracted herpes and obtaining her consent to sexual
                 intercourse in these circumstances, in violation of Title 18,
                 United States Code, Sections 2422(a) and 2.

                 Section 2422(a) of Title 18 of the United States Code provides in relevant part:

                 Whoever knowingly persuades, induces, entices, or coerces any
                 individual to travel in interstate . . . commerce . . . to engage …
                 in any sexual activity for which any person can be charged with
                 a criminal offense . . . shall be [guilty of a crime].

                 In order to prove the defendant guilty of persuading or inducing or enticing or

 coercing an individual to travel for the purpose of engaging in illegal sexual activity, the

 government must prove each of the following elements beyond a reasonable doubt:

        First,     That the defendant knowingly persuaded, induced, enticed or
                   coerced Jane Doe #5 to travel in interstate commerce, as
                   alleged in the Indictment;

        Second, That Jane Doe #5 traveled in interstate commerce; and

        Third,     That the defendant acted with the intent that Jane Doe #5
                   would engage in illegal sexual activity.

        I have already instructed you regarding the elements of a violation of Cal. Health and

 Safety Code § 120290 (effective 1998). You should apply those instructions here.




                                                 61
Case 1:19-cr-00286-AMD Document 117-1 Filed 07/02/21 Page 62 of 89 PageID #: 947




                                    REQUEST NO. 24
                 Racketeering Act Nine: Mann Act Violations – Jane Doe #5

               Racketeering Act Nine alleges that the defendant committed four separate

 violations of the Mann Act, two related to transportation and the other two involving

 coercion or enticement. Thus, Racketeering Act Nine has four parts, and you will render

 separate verdicts on each part. If you find that the defendant committed any one or all of

 these four crimes, you must find that the government has proven Racketeering Act Nine.

        A.     Racketeering Act 9A: Transportation

               The first part, which is referred to on the verdict sheet as Racketeering Act 9A,

 alleges that the defendant transported Jane Doe #5 for the purpose of engaging in illegal

 sexual activity. With respect to Racketeering Act 9A, the Indictment reads as follows:

               In or about and between September 2015 and October 2015,
               both dates being approximate and inclusive, within the Eastern
               District of New York, the Northern District of California and
               elsewhere, the defendant ROBERT SYLVESTER KELLY,
               together with others, did knowingly and intentionally transport
               an individual, to wit: Jane Doe #5, in interstate commerce, with
               intent that such individual engage in sexual activity for which a
               person can be charged with a criminal offense, to wit: violations
               of California Penal Law Sections 261.5(a) and 261.5(b)
               (unlawful sexual intercourse with a person under 18 years old),
               in that KELLY engaged in sexual intercourse with Jane Doe #5
               who was under 18 years old, while he was more than three years
               older than Jane Doe #5, in violation of Title 18, United States
               Code, Sections 2421(a) and 2.

 I have already instructed you on the elements of transportation in violation of the Mann Act

 and you should apply those instructions here.

               The Indictment provides that the defendant violated California Law by

 engaging in sexual intercourse with Jane Doe #5 who was under 18 years old, while he was

 more than three years older than Jane Doe #5. California law provides that “[a]ny person
                                                 62
Case 1:19-cr-00286-AMD Document 117-1 Filed 07/02/21 Page 63 of 89 PageID #: 948




 who engages in an act of unlawful sexual intercourse with a minor who is not more than

 three years older or three years younger than the perpetrator, is guilty of [a crime].”

 “Unlawful sexual intercourse is an act of sexual intercourse accomplished with a person who

 is not the spouse of the perpetrator, if the person is a minor.” For the purposes of this

 section, a “minor” is a person under the age of 18 years and an “adult” is a person who is at

 least 18 years of age.

        B.      Racketeering Act 9B: Coercion or Enticement

                The second part, which is referred to on the verdict sheet as Racketeering Act

 9B, alleges that the defendant coerced and enticed Jane Doe #5 to travel for the purpose of

 engaging in illegal sexual activity. With respect to Racketeering Act 9B, the Indictment

 reads as follows:

                In or about and between September 2015 and October 2015,
                within the Eastern District of New York, the Northern District
                of California and elsewhere, the defendant ROBERT
                SYLVESTER KELLY, together with others, did knowingly and
                intentionally persuade, induce, entice and coerce an individual,
                to wit: Jane Doe #5, to travel in interstate commerce, to engage
                in sexual activity for which a person can be charged with a
                criminal offense, to wit: violations of California Penal Law
                Sections 261.5(a) and 261.5(b) (unlawful sexual intercourse
                with a person under 18 years old), in that KELLY engaged in
                sexual intercourse with Jane Doe #5 who was under 18 years
                old, while he was more than three years older than Jane Doe #5,
                in violation of Title 18, United States Code, Sections 2422(a)
                and 2.

 I have already instructed you on the elements of coercion or enticement in violation of the

 Mann Act and you should apply those instructions here.




                                                63
Case 1:19-cr-00286-AMD Document 117-1 Filed 07/02/21 Page 64 of 89 PageID #: 949




          C.   Racketeering Act 9C: Coercion of a Minor

               The third part, which is referred to on the verdict sheet as Racketeering Act

 9C, alleges that the defendant, using an interstate facility, coerced or enticed Jane Doe #5 to

 engage in illegal sexual activity. With respect to Racketeering Act 9C, the Indictment reads

 as follows:

               In or about and between September 2015 and October 2015,
               within the Eastern District of New York, the Northern District
               of California and elsewhere, the defendant ROBERT
               SYLVESTER KELLY, together with others, did knowingly and
               intentionally persuade, induce, entice and coerce an individual
               who had not attained the age of 18 years, to wit: Jane Doe #5, to
               engage in sexual activity for which a person can be charged with
               a criminal offense, to wit: violations of California Penal Law
               Sections 261.5(a) and 261.5(b) (unlawful sexual intercourse
               with a person under 18 years old), in that KELLY engaged in
               sexual intercourse with Jane Doe #5 who was under 18 years
               old, while he was more than three years older than Jane Doe #5,
               using one or more facilities and means of interstate commerce,
               in violation of Title 18, United States Code, Sections 2422(b)
               and 2.

               The Indictment charges the defendant with violating section 2422(b) of Title

 18 of the United States Code. That section provides in relevant part:

               Whoever, using . . . any facility or means of interstate . . .
               commerce, … knowingly persuades, induces, entices, or coerces
               any individual who has not attained the age of 18 years, to
               engage in . . . any sexual activity for which any person can be
               charged with a criminal offense . . . shall be [guilty of a crime].

               In order to prove the defendant guilty of using a facility of interstate

 commerce to persuade or induce or entice or coerce an individual to engage in illegal sexual

 activity, the government must prove each of the following elements beyond a reasonable

 doubt:

               First,     The defendant used a facility of interstate commerce;
                                                64
Case 1:19-cr-00286-AMD Document 117-1 Filed 07/02/21 Page 65 of 89 PageID #: 950




               Second, That the defendant knowingly persuaded or induced or enticed or
                       coerced Jane Doe #5 to engage in sexual activity;

               Third,      That this sexual activity would violate California law; and

               Fourth,     That Jane Doe #5 was less than eighteen years old at the time of the
                           acts alleged in the Indictment.

               The first element that the government must prove beyond a reasonable doubt is

 that the defendant used a facility of interstate commerce. Transmission of communications

 by means of the telephone constitutes the use of a facility of interstate commerce regardless

 of whether the communication actually crossed a state line. However, you must find beyond

 a reasonable doubt that the specific communication in question was actually transmitted by

 means of the telephone.

               The second element that the government must prove beyond a reasonable

 doubt is that the defendant knowingly persuaded or induced or enticed or coerced Jane Doe

 #5 to engage in sexual activity. The words persuade or induce or entice or coerce should be

 given their ordinary meanings.

               The third element that the government must prove beyond a reasonable doubt

 is that this sexual activity would violate California law. And I instructed you about the

 relevant California law as to Racketeering Act 9A and you should apply that here.

               The fourth element that the government must prove beyond a reasonable doubt

 is that Jane Doe #4 was less than eighteen years old at the time of the acts alleged in the

 Indictment. The government does not need to prove that the defendant knew that Jane Doe

 #4 was less than 18 years old.




                                                65
Case 1:19-cr-00286-AMD Document 117-1 Filed 07/02/21 Page 66 of 89 PageID #: 951




        D.     Racketeering Act 9D: Transportation of a Minor

               The fourth part, which is referred to on the verdict sheet as Racketeering Act

 9D, alleges that the defendant transported a minor, Jane Doe #5, for the purpose of engaging

 in illegal sexual activity. With respect to Racketeering Act 9D, the Indictment reads as

 follows:

               In or about and between September 2015 and October 2015,
               within the Eastern District of New York, the Northern District
               of California and elsewhere, the defendant ROBERT
               SYLVESTER KELLY, together with others, did knowingly and
               intentionally transport an individual who had not attained the
               age of 18 years, to wit: Jane Doe #5, in interstate commerce,
               with intent that such individual engage in sexual activity for
               which a person can be charged with a criminal offense, to wit:
               violations of California Penal Law Sections 261.5(a) and
               261.5(b) (unlawful sexual intercourse with a person under 18
               years old), in that KELLY engaged in sexual intercourse with
               Jane Doe #5 who was under 18 years old, while he was more
               than three years older than Jane Doe #5, in violation of Title 18,
               United States Code, Sections 2423(a) and 2.

               Section 2423(a) of Title 18 of the United States Code provides in relevant part:

               A person who knowingly transports an individual who has not
               attained the age of 18 years in interstate or foreign commerce . .
               . with intent that the individual engage in . . . any sexual activity
               for which any person can be charged with a criminal offense,
               shall be [guilty of a crime].

 The elements of this crime are as follows:

               First,    That the defendant knowingly transported, or caused
                         the transportation of, a minor in interstate or foreign
                         commerce;

               Second, That the defendant transported, or caused the
                       transportation of, the minor with the intent that she
                       would engage in any sexual activity for which a
                       person can be charged with a criminal offense; and



                                                66
Case 1:19-cr-00286-AMD Document 117-1 Filed 07/02/21 Page 67 of 89 PageID #: 952




                 Third,   That the defendant was less than eighteen years old at
                          the time of the acts alleged in the Indictment.

                 The first element requires that the defendant knowingly transported, or caused

 the transportation of, a minor in interstate and foreign commerce. I have previously defined

 the term “knowingly,” and you should follow that instruction here. “Interstate or foreign

 commerce” means simply movement between one state and another or between the United

 States and a foreign country. The government does not have to prove that the defendant

 personally transported Jane Doe #5 across a state line. It is sufficient to satisfy this element

 that defendant was actively engaged in or caused the making of the travel arrangements, such

 as by purchasing, or causing the purchase of, the ticket necessary for the individual to travel

 as planned.15

                 The second element requires that the defendant transported, or caused the

 transportation of, the minor with the intent that she would engage in sexual activity for which

 a person can be charged with a criminal offense. In order to establish this element, it is not

 necessary for the government to prove that engaging in criminal sexual activity was the sole

 purpose for crossing the state line or foreign border. A person may have several different

 purposes or motives for such travel, and each may prompt in varying degrees the act of

 making the journey. The government must prove beyond a reasonable doubt, however, that a

 significant or motivating purpose of the travel across a state line was that the minor would




 15
         Holland, 381 F.3d at 86-87 “We cannot agree with the proposition that an operator of
 a prostitution ring may escape liability by accepting a bus company’s offer to “Leave the
 Driving to Us.” Inviting travel, purchasing tickets, and accompanying individuals on trips is
 more than sufficient to establish that a defendant ‘transport[ed]’ the individuals within the
 meaning of Section 2421.”).
                                                67
Case 1:19-cr-00286-AMD Document 117-1 Filed 07/02/21 Page 68 of 89 PageID #: 953




 engage in criminal sexual activity. In other words, that illegal activity must not have been

 merely incidental to the trip.

                Now, direct proof of a person’s intent is almost never available. It would be a

 rare case where it could be shown that a person wrote or stated that as of a given time he

 committed an act with a particular intent. Such direct proof is not required. The ultimate

 fact of intent, though subjective, may be established by circumstantial evidence, based upon

 a defendant’s outward manifestations, his words, his conduct, his acts and all the surrounding

 circumstances disclosed by the evidence and the rational or logical inferences that may be

 drawn from them.

                The third and last element that the government must prove beyond a

 reasonable doubt is that the minor was less than eighteen years old at the time of the acts

 alleged in the Indictment. The government need not prove that the defendant knew the minor

 was less than eighteen years old.



                                            Authority

                L. Sand, et al., Modern Federal Jury Instructions, Instructions
                64-15, 64-16, 64-17, 64-18, 63-19.




                                               68
Case 1:19-cr-00286-AMD Document 117-1 Filed 07/02/21 Page 69 of 89 PageID #: 954




                                     REQUEST NO. 25
                          Racketeering Act Ten: Sexual Exploitation

               Racketeering Act Ten alleges that the defendant committed sexual exploitation

 of Jane Doe #5. The Indictment reads as follows:

               In or about and between September 2015 and December 30,
               2015, both dates being approximate and inclusive, within the
               Northern District of California, the Northern District of Illinois
               and elsewhere, the defendant ROBERT SYLVESTER KELLY,
               together with others, did knowingly and intentionally employ,
               use, persuade, induce, entice and coerce a minor, to wit: Jane
               Doe #5, to engage in sexually explicit conduct for the purpose
               of producing one or more visual depictions of such conduct,
               which visual depictions were produced using materials that had
               been mailed, shipped and transported in and affecting interstate
               and foreign commerce, in violation of Title 18, United States
               Code, Sections 2251(a), 2251(e) and 2.

 I have already instructed you on the law that applies to sexual exploitation and you should

 apply that here.




                                               69
Case 1:19-cr-00286-AMD Document 117-1 Filed 07/02/21 Page 70 of 89 PageID #: 955




                                     REQUEST NO. 26
                            Racketeering Act Eleven: Forced Labor

               Racketeering Act Eleven alleges that the defendant committed forced labor of

 Jane Doe #5. The Indictment reads as follows:

               In or about and between April 2015 and December 2018, both
               dates being approximate and inclusive, within the Northern
               District of Georgia, the Northern District of Illinois and
               elsewhere, the defendant ROBERT SYLVESTER KELLY,
               together with others, did knowingly and intentionally obtain the
               labor and services of a person, to wit: Jane Doe #5, by means of
               force, threats of force, physical restraint and threats of physical
               restraint to that person or another person; by means of serious
               harm and threats of serious harm to that person or another
               person; and by means of a scheme, plan and pattern intended to
               cause such person to believe that, if that person did not perform
               such labor and services, such person would suffer serious harm
               and physical restraint, and a combination of such means, in
               violation of Title 18, United States Code, Sections 1589(a) and
               2.

 I have already instructed you on the law that applies to forced labor and you should apply

 that here.




                                               70
Case 1:19-cr-00286-AMD Document 117-1 Filed 07/02/21 Page 71 of 89 PageID #: 956




                                     REQUEST NO. 27
                        Racketeering Act Twelve: Mann Act Violations

               Racketeering Act Twelve alleges that the defendant committed two separate

 violations of the Mann Act, one related to transportation and the other involving coercion or

 enticement. Thus, Racketeering Act Twelve has two parts, and you will render separate

 verdicts on each part. If you find that the defendant committed either or both of these two

 crimes, you must find that the government has proven Racketeering Act Twelve.

        A.     Racketeering Act 12A: Transportation

               The first part, which is referred to on the verdict sheet as Racketeering Act

 12A, alleges that the defendant transported Jane Doe #6 for the purpose of engaging in illegal

 sexual activity. With respect to Racketeering Act 12A, the Indictment reads as follows:

               On or about May 18, 2017, within the Eastern District of New
               York and elsewhere, the defendant ROBERT SYLVESTER
               KELLY, together with others, did knowingly and intentionally
               transport an individual, to wit: Jane Doe #6, an individual whose
               identity is known to the Grand Jury, in interstate commerce,
               with intent that such individual engage in sexual activity for
               which a person can be charged with a criminal offense, to wit:
               violations of New York Penal Law Section 120.20 (reckless
               endangerment) and New York Public Health Law Section 2307
               (knowing exposure of infectious venereal disease), in that
               KELLY engaged in unprotected sexual intercourse with Jane
               Doe #6 without first informing Jane Doe #6 that he had
               contracted herpes and obtaining her consent to sexual
               intercourse in these circumstances, in violation of Title 18,
               United States Code, Sections 2421(a) and 2.

 I have already instructed you on the elements of transportation in violation of the Mann Act

 and you should apply those instructions here.




                                                 71
Case 1:19-cr-00286-AMD Document 117-1 Filed 07/02/21 Page 72 of 89 PageID #: 957




        B.      Racketeering Act 12B: Coercion or Enticement

                The second part, which is referred to on the verdict sheet as Racketeering Act

 12B, alleges that the defendant coerced or enticed Jane Doe #6 for the purpose of engaging

 in illegal sexual activity. With respect to Racketeering Act 12B, the Indictment reads as

 follows:

                On or about May 18, 2017, within the Eastern District of New
                York and elsewhere, the defendant ROBERT SYLVESTER
                KELLY, together with others, did knowingly and intentionally
                persuade, induce, entice and coerce an individual, to wit: Jane
                Doe #6, to travel in interstate commerce, to engage in sexual
                activity for which a person can be charged with a criminal
                offense, to wit: violations of New York Penal Law Section
                120.20 (reckless endangerment) and New York Public Health
                Law Section 2307 (knowing exposure of infectious venereal
                disease), in that KELLY engaged in unprotected sexual
                intercourse with Jane Doe #6 without first informing Jane Doe
                #6 that he had contracted herpes and obtaining her consent to
                sexual intercourse in these circumstances, in violation of Title
                18, United States Code, Sections 2422(a) and 2.

 I have already instructed you on the elements of coercion or enticement in violation of the

 Mann Act and you should apply those instructions here.

                 The Indictment provides that the defendant violated two different state laws.

 Either or both is sufficient to find that his conduct amounted to illegal sexual activity, but

 you must be unanimous as to which law was violated. Specifically, the Indictment alleges

 that “KELLY engaged in unprotected sexual intercourse with Jane Doe #6 without first

 informing Jane Doe #6 that he had contracted herpes and obtaining her consent to sexual

 intercourse in these circumstances,” in violation of New York Penal Law 120.20 and New

 Your Public Health Law 2307. I’ll explain each of those. To prove a violation of New York




                                                72
Case 1:19-cr-00286-AMD Document 117-1 Filed 07/02/21 Page 73 of 89 PageID #: 958




 Penal Law Section 120.20, the government must prove the following elements beyond a

 reasonable doubt.

                First,   The defendant recklessly engaged in conduct; and

                Second, The reckless conduct must create a substantial risk of
                        “serious physical injury”.

                   A person recklessly engages in conduct which creates a substantial risk of

 serious physical injury to another person: (i) when he engages in conduct which creates a

 substantial and unjustifiable risk of serious physical injury to another person, (ii) when he is

 aware of and consciously disregards that risk, and (iii) when that risk is of such nature and

 degree that disregard of it constitutes a gross deviation from the standard of conduct that a

 reasonable person would observe in the situation.16     The defendant’s subjective intent is

 irrelevant.

                Serious physical injury means impairment of a person’s physical condition that

 creates a substantial risk of death, or which causes death, or serious and protracted

 disfigurement, or protracted impairment of health or protracted loss or impairment of the

 function of any bodily organ.17




 16
        See N.Y. Penal Law § 15.05(3).
 17
        See N.Y. Penal Law § 10.00(10).

                                                73
Case 1:19-cr-00286-AMD Document 117-1 Filed 07/02/21 Page 74 of 89 PageID #: 959




               Under New York Public Health Law Section 2307, “[a]ny person who,

 knowing himself or herself to be infected with an infectious venereal disease, has sexual

 intercourse with another shall be [punished].” To prove a violation of Section 2307, the

 government must prove the following elements beyond a reasonable doubt:

               First,     that the defendant engaged in unprotected sexual intercourse with
                          Jane Doe #6;

               Second,    that the defendant knew himself to be infected with an infectious
                          venereal disease, here herpes, at the time he had sexual intercourse
                          with Jane Doe #6; and

               Third,     that the defendant did not inform Jane Doe #6 that he had herpes
                          and obtain her consent to engage in sexual intercourse with him in
                          these circumstances prior to engaging in sexual intercourse with
                          her.

                                           Authority

               New York Pattern Jury Instructions, available at
               http://www.nycourts.gov/judges/cji/2-PenalLaw/120/120-20.pdf. See People v.
               Bryant, 445 N.Y.S.2d 711, 713 (1st Dep’t 1981) (“Reckless endangerment in
               the second degree requires proof of (1) reckless conduct which (2) creates a
               substantial risk of ‘serious physical injury.’”); In re Kysean D.S., 728
               N.Y.S.2d 323 (4th Dep’t 2001) (“subjective intent is irrelevant”); Winn v.
               McQuillan, 390 F. Supp. 385, 390 (S.D.N.Y. 2005) (“The risk must be of such
               nature and degree that disregard thereof constitutes a gross deviation from the
               standard of conduct that a reasonable person would observe in the situation.”);
               ECF Docket No. 69 (Court’s Order dated May 22, 2020 denying defendant
               Robert Kelly’s Motions to Dismiss and Strike) at 13-17; Maharam v.
               Maharam, 510 N.Y.S.2d 104, 104 (1st Dep’t 1986) (Section 2307 provides
               basis for valid civil claim where husband failed to disclose to his wife that he
               had herpes before sexual intercourse); Fan v. Sabin, 2015 WL 5547775, at *6
               (N.Y. Sup. Ct. Sep. 21, 2015) (in civil case where plaintiff alleged that
               defendant who was plaintiff’s ex-boyfriend had unprotected sexual intercourse
               with plaintiff knowing he had herpes and without first informing her of same,
               Section 2307 “imposes a duty to disclose”).




                                              74
Case 1:19-cr-00286-AMD Document 117-1 Filed 07/02/21 Page 75 of 89 PageID #: 960




                                     REQUEST NO. 28
                           Racketeering Act Thirteen: Forced Labor

               Racketeering Act Thirteen alleges that the defendant committed forced labor

 of Jane Doe #6. The Indictment reads as follows:

               On or about January 13, 2018, within the Central District of
               California and elsewhere, the defendant ROBERT
               SYLVESTER KELLY, together with others, did knowingly and
               intentionally obtain the labor and services of a person, to wit:
               Jane Doe #6, by means of force, threats of force, physical
               restraint and threats of physical restraint to that person or
               another person; by means of serious harm and threats of serious
               harm to that person or another person; and by means of a
               scheme, plan and pattern intended to cause such person to
               believe that, if that person did not perform such labor and
               services, such person would suffer serious harm and physical
               restraint, and a combination of such means, in violation of Title
               18, United States Code, Sections 1589(a) and 2.

 I have already instructed you on the law that applies to forced labor and you should apply

 that here.




                                              75
Case 1:19-cr-00286-AMD Document 117-1 Filed 07/02/21 Page 76 of 89 PageID #: 961




                                     REQUEST NO. 29
                       Racketeering Act Fourteen: Mann Act Violations

               Racketeering Act Fourteen alleges that the defendant committed two separate

 violations of the Mann Act, one related to transportation and the other involving coercion or

 enticement. Thus, Racketeering Act Fourteen has two parts, and you will render separate

 verdicts on each part. If you find that the defendant committed either or both of these two

 crimes, you must find that the government has proven Racketeering Act Fourteen.

        A.     Racketeering Act 14A: Transportation

               The first part, which is referred to on the verdict sheet as Racketeering Act

 14A, alleges that the defendant transported Jane Doe #6 for the purpose of engaging in illegal

 sexual activity. With respect to Racketeering Act 12A, the Indictment reads as follows:

               On or about February 2, 2018, within the Eastern District of
               New York and elsewhere, the defendant ROBERT
               SYLVESTER KELLY, together with others, did knowingly and
               intentionally transport an individual, to wit: Jane Doe #6, in
               interstate commerce, with intent that such individual engage in
               sexual activity for which a person can be charged with a
               criminal offense, to wit: violations of New York Penal Law
               Section 120.20 (reckless endangerment) and New York Public
               Health Law Section 2307 (knowing exposure of infectious
               venereal disease), in that KELLY engaged in unprotected sexual
               intercourse with Jane Doe #6 without first informing Jane Doe
               #6 that he had contracted herpes and obtaining her consent to
               sexual intercourse in these circumstances, in violation of Title
               18, United States Code, Sections 2421(a) and 2.

 I have already instructed you on the elements of transportation in violation of the Mann Act,

 as well as the elements of violations of New York Penal Law Section 120.20 (reckless

 endangerment) and New York Public Health Law Section 2307 (knowing exposure of

 infectious venereal disease), and you should apply those instructions here.



                                               76
Case 1:19-cr-00286-AMD Document 117-1 Filed 07/02/21 Page 77 of 89 PageID #: 962




                The Indictment provides that the defendant violated two different state laws.

 Either or both is sufficient to find that his conduct amounted to illegal sexual activity, but

 you must be unanimous as to which law was violated.

         B.     Racketeering Act 14B: Coercion or Enticement

                The second part, which is referred to on the verdict sheet as Racketeering Act

 14B, alleges that the defendant coerced or enticed Jane Doe #6 for the purpose of engaging

 in illegal sexual activity. With respect to Racketeering Act 14B, the Indictment reads as

 follows:

                On or about February 2, 2018, within the Eastern District of
                New York and elsewhere, the defendant ROBERT
                SYLVESTER KELLY, together with others, did knowingly and
                intentionally persuade, induce, entice and coerce an individual,
                to wit: Jane Doe #6, to travel in interstate commerce, to engage
                in sexual activity for which a person can be charged with a
                criminal offense, to wit: violations of New York Penal Law
                Section 120.20 (reckless endangerment) and New York Public
                Health Law Section 2307 (knowing exposure of infectious
                venereal disease), in that KELLY engaged in unprotected sexual
                intercourse with Jane Doe #6 without first informing Jane Doe
                #6 that he had contracted herpes and obtaining her consent to
                sexual intercourse in these circumstances, in violation of Title
                18, United States Code, Sections 2422(a) and 2.

                I have already instructed you on the elements of coercion or enticement in

 violation of the Mann Act, as well as the elements of violations of New York Penal Law

 Section 120.20 (reckless endangerment) and New York Public Health Law Section 2307

 (knowing exposure of infectious venereal disease), and you should apply those instructions

 here.




                                                77
Case 1:19-cr-00286-AMD Document 117-1 Filed 07/02/21 Page 78 of 89 PageID #: 963




 The Indictment provides that the defendant violated two different state laws. Either or both

 is sufficient to find that his conduct amounted to illegal sexual activity, but you must be

 unanimous as to which law was violated.




                                                78
Case 1:19-cr-00286-AMD Document 117-1 Filed 07/02/21 Page 79 of 89 PageID #: 964




                                    REQUEST NO. 30
                      Count Two: Mann Act Transportation of Jane Doe #5

                 Count Two alleges that the defendant transported Jane Doe #5 in violation of

 the Mann Act.

                 The Indictment reads as follows:

                 In or about and between September 2015 and October 2015,
                 both dates being approximate and inclusive, within the Eastern
                 District of New York, the Northern District of California and
                 elsewhere, the defendant ROBERT SYLVESTER KELLY,
                 together with others, did knowingly and intentionally transport
                 an individual, to wit: Jane Doe #5, in interstate commerce, with
                 intent that such individual engage in sexual activity for which a
                 person can be charged with a criminal offense, to wit: violations
                 of California Penal Law Sections 261.5(a) and 261.5(b)
                 (unlawful sexual intercourse with a person under 18 years old),
                 in that KELLY engaged in sexual intercourse with Jane Doe #5
                 who was under 18 years old, while he was more than three years
                 older than Jane Doe #5.

 I have already instructed you on the elements of transportation in violation of the Mann Act

 and you should apply those instructions here.




                                                 79
Case 1:19-cr-00286-AMD Document 117-1 Filed 07/02/21 Page 80 of 89 PageID #: 965




                                  REQUEST NO. 31
               Count Three: Mann Act Coercion or Enticement of Jane Doe #5

               Count Three alleges that the defendant coerced or enticed Jane Doe #5 in

 violation of the Mann Act.

               The Indictment reads as follows:

               In or about and between September 2015 and October 2015,
               within the Eastern District of New York, the Northern District
               of California and elsewhere, the defendant ROBERT
               SYLVESTER KELLY, together with others, did knowingly and
               intentionally persuade, induce, entice and coerce an individual,
               to wit: Jane Doe #5, to travel in interstate commerce, to engage
               in sexual activity for which a person can be charged with a
               criminal offense, to wit: violations of California Penal Law
               Sections 261.5(a) and 261.5(b) (unlawful sexual intercourse
               with a person under 18 years old), in that KELLY engaged in
               sexual intercourse with Jane Doe #5 who was under 18 years
               old, while he was more than three years older than Jane Doe #5.

 I have already instructed you on the elements of coercion or enticement in violation of the

 Mann Act and you should apply those instructions here.




                                               80
Case 1:19-cr-00286-AMD Document 117-1 Filed 07/02/21 Page 81 of 89 PageID #: 966




                                   REQUEST NO. 32
                Count Four: Mann Act Coercion or Enticement of Jane Doe #5

               Count Four alleges that the defendant coerced a minor, Jane Doe #5, in

 violation of the Mann Act. The Indictment reads as follows:

               In or about and between September 2015 and October 2015,
               within the Eastern District of New York, the Northern District
               of California and elsewhere, the defendant ROBERT
               SYLVESTER KELLY, together with others, did knowingly and
               intentionally persuade, induce, entice and coerce an individual
               who had not attained the age of 18 years, to wit: Jane Doe #5, to
               engage in sexual activity for which a person can be charged with
               a criminal offense, to wit: violations of California Penal Law
               Sections 261.5(a) and 261.5(b) (unlawful sexual intercourse
               with a person under 18 years old), in that KELLY engaged in
               sexual intercourse with Jane Doe #5 who was under 18 years
               old, while he was more than three years older than Jane Doe #5,
               using one or more facilities and means of interstate commerce.

 I have already instructed you on the elements of coercion of a minor in violation of the Mann

 Act and you should apply those instructions here.




                                              81
Case 1:19-cr-00286-AMD Document 117-1 Filed 07/02/21 Page 82 of 89 PageID #: 967




                                   REQUEST NO. 33
               Count Five: Mann Act Transportation of A Minor - Jane Doe #5

               Count Five alleges that the defendant transported a minor, Jane Doe #5, in

 violation of the Mann Act.

               The Indictment reads as follows:

               In or about and between September 2015 and October 2015,
               within the Eastern District of New York, the Northern District
               of California and elsewhere, the defendant ROBERT
               SYLVESTER KELLY, together with others, did knowingly and
               intentionally transport an individual who had not attained the
               age of 18 years, to wit: Jane Doe #5, in interstate commerce,
               with intent that such individual engage in sexual activity for
               which a person can be charged with a criminal offense, to wit:
               violations of California Penal Law Sections 261.5(a) and
               261.5(b) (unlawful sexual intercourse with a person under 18
               years old), in that KELLY engaged in sexual intercourse with
               Jane Doe #5 who was under 18 years old, while he was more
               than three years older than Jane Doe #5.

 I have already instructed you on the elements of transportation of a minor in violation of the

 Mann Act and you should apply those instructions here.




                                               82
Case 1:19-cr-00286-AMD Document 117-1 Filed 07/02/21 Page 83 of 89 PageID #: 968




                                      REQUEST NO. 34
                       Count Five: Mann Act Transportation - Jane Doe #6

                 Count Five alleges that the defendant transported Jane Doe #6, in violation of

 the Mann Act.

                 The Indictment reads as follows:

                 On or about May 18, 2017, within the Eastern District of New
                 York and elsewhere, the defendant ROBERT SYLVESTER
                 KELLY, also known as “R. Kelly,” together with others, did
                 knowingly and intentionally transport an individual, to wit: Jane
                 Doe #6, in interstate commerce, with intent that such individual
                 engage in sexual activity for which a person can be charged with
                 a criminal offense, to wit: violations of New York Penal Law
                 Section 120.20 (reckless endangerment) and New York Public
                 Health Law Section 2307 (knowing exposure of infectious
                 venereal disease), in that KELLY engaged in unprotected sexual
                 intercourse with Jane Doe #6 without first informing Jane Doe
                 #6 that he had contracted herpes and obtaining her consent to
                 sexual intercourse in these circumstances.

 I have already instructed you on the elements of transportation in violation of the Mann Act,

 as well as the elements of violations of New York Penal Law Section 120.20 (reckless

 endangerment) and New York Public Health Law Section 2307 (knowing exposure of

 infectious venereal disease), and you should apply those instructions here.

                 The Indictment provides that the defendant violated two different state laws.

 Either or both is sufficient to find that his conduct amounted to illegal sexual activity, but

 you must be unanimous as to which law was violated.




                                                83
Case 1:19-cr-00286-AMD Document 117-1 Filed 07/02/21 Page 84 of 89 PageID #: 969




                                    REQUEST NO. 35
                     Count Seven: Mann Act Transportation - Jane Doe #6

                Count Seven alleges that the defendant transported Jane Doe #6, in violation

 of the Mann Act.

                The Indictment reads as follows:

                On or about May 18, 2017, within the Eastern District of New
                York and elsewhere, the defendant ROBERT SYLVESTER
                KELLY, also known as “R. Kelly,” together with others, did
                knowingly and intentionally persuade, induce, entice and coerce
                an individual, to wit: Jane Doe #6, to travel in interstate
                commerce, to engage in sexual activity for which a person can
                be charged with a criminal offense, to wit: violations of New
                York Penal Law Section 120.20 (reckless endangerment) and
                New York Public Health Law Section 2307 (knowing exposure
                of infectious venereal disease), in that KELLY engaged in
                unprotected sexual intercourse with Jane Doe #6 without first
                informing Jane Doe #6 that he had contracted herpes and
                obtaining her consent to sexual intercourse in these
                circumstances.

 I have already instructed you on the elements of coercion or enticement of Jane Doe #6 in

 violation of the Mann Act, as well as the elements of violations of New York Penal Law

 Section 120.20 (reckless endangerment) and New York Public Health Law Section 2307

 (knowing exposure of infectious venereal disease), and you should apply those instructions

 here.

                The Indictment provides that the defendant violated two different state laws.

 Either or both is sufficient to find that his conduct amounted to illegal sexual activity, but

 you must be unanimous as to which law was violated.




                                                84
Case 1:19-cr-00286-AMD Document 117-1 Filed 07/02/21 Page 85 of 89 PageID #: 970




                                     REQUEST NO. 36
                      Count Eight: Mann Act Transportation - Jane Doe #6

                 Count Eight alleges that the defendant transported Jane Doe #6, in violation of

 the Mann Act.

                 The Indictment reads as follows:

                 On or about February 2, 2018, within the Eastern District of
                 New York and elsewhere, the defendant ROBERT
                 SYLVESTER KELLY, also known as “R. Kelly,” together with
                 others, did knowingly and intentionally transport an individual,
                 to wit: Jane Doe #6, in interstate commerce, with intent that
                 such individual engage in sexual activity for which a person can
                 be charged with a criminal offense, to wit: violations of New
                 York Penal Law Section 120.20 (reckless endangerment) and
                 New York Public Health Law Section 2307 (knowing exposure
                 of infectious venereal disease), in that KELLY engaged in
                 unprotected sexual intercourse with Jane Doe #6 without first
                 informing Jane Doe #6 that he had contracted herpes and
                 obtaining her consent to sexual intercourse in these
                 circumstances.

 I have already instructed you on the elements of transportation of Jane Doe #6 in violation of

 the Mann Act, as well as the elements of violations of New York Penal Law Section 120.20

 (reckless endangerment) and New York Public Health Law Section 2307 (knowing exposure

 of infectious venereal disease), and you should apply those instructions here.

                 The Indictment provides that the defendant violated two different state laws.

 Either or both is sufficient to find that his conduct amounted to illegal sexual activity, but

 you must be unanimous as to which law was violated.




                                                85
Case 1:19-cr-00286-AMD Document 117-1 Filed 07/02/21 Page 86 of 89 PageID #: 971




                                   REQUEST NO. 37
                 Count Nine: Mann Act Coercion or Enticement - Jane Doe #6

                Count Nine alleges that the defendant coerced or enticed Jane Doe #6, in

 violation of the Mann Act.

                The Indictment reads as follows:

                On or about February 2, 2018, within the Eastern District of
                New York and elsewhere, the defendant ROBERT
                SYLVESTER KELLY, also known as “R. Kelly,” together with
                others, did knowingly and intentionally persuade, induce, entice
                and coerce an individual, to wit: Jane Doe #6, to travel in
                interstate commerce, to engage in sexual activity for which a
                person can be charged with a criminal offense, to wit: violations
                of New York Penal Law Section 120.20 (reckless
                endangerment) and New York Public Health Law Section 2307
                (knowing exposure of infectious venereal disease), in that
                KELLY engaged in unprotected sexual intercourse with Jane
                Doe #6 without first informing Jane Doe #6 that he had
                contracted herpes and obtaining her consent to sexual
                intercourse in these circumstances.

 I have already instructed you on the elements of coercion or enticement of Jane Doe #6 in

 violation of the Mann Act, as well as the elements of violations of New York Penal Law

 Section 120.20 (reckless endangerment) and New York Public Health Law Section 2307

 (knowing exposure of infectious venereal disease), and you should apply those instructions

 here.

                The Indictment provides that the defendant violated two different state laws.

 Either or both is sufficient to find that his conduct amounted to illegal sexual activity, but

 you must be unanimous as to which law was violated.




                                                86
Case 1:19-cr-00286-AMD Document 117-1 Filed 07/02/21 Page 87 of 89 PageID #: 972




                                        REQUEST NO. 38
                                          Punishment

                  The question of possible punishment of the defendant is of no concern to the

 jury and should not, in any sense, enter into or influence your deliberations. The duty of

 imposing a sentence rests exclusively upon the court. Your function is to weigh the evidence

 in the case and to determine whether or not the defendant is guilty beyond a reasonable

 doubt, solely upon the basis of such evidence. Under your oath as jurors, you cannot allow a

 consideration of the punishment which may be imposed upon the defendant, if he is

 convicted, to influence your verdict, in any way, or, in any sense, enter into your

 deliberations.



                                         Authority

                  Adapted from L. Sand, et al., Modern Federal Jury Instructions,
                  Instruction 9-1.




                                                87
Case 1:19-cr-00286-AMD Document 117-1 Filed 07/02/21 Page 88 of 89 PageID #: 973




                                      REQUEST NO. 39
                                        Verdict Form

               I have prepared a verdict form that includes the counts as listed in the

 Indictment. Beneath each count is a space marked guilty or not guilty. Your verdict as to

 each count must be recorded on the foreperson’s verdict form.

               If you find a defendant guilty of Count One, you must also answer the fourteen

 questions listed directly below that Count.

               I remind you that the verdict form must reflect your unanimous verdict as to

 each count and each of the questions listed beneath Count One.




                                               88
Case 1:19-cr-00286-AMD Document 117-1 Filed 07/02/21 Page 89 of 89 PageID #: 974




                                        CONCLUSION

               The government respectfully requests that the Court include the foregoing in

 its instructions to the jury. In addition, the government requests the opportunity to submit

 further instructions or amend those submitted as appropriate.


 Dated: Brooklyn, New York
        _____________, 2021

                                                    Respectfully submitted,

                                                    JACQUELYN M. KASULIS
                                                    Acting United States Attorney
                                                    Eastern District of New York
                                                    271 Cadman Plaza East
                                                    Brooklyn, New York 11201

                                             By:                /s/
                                                    Elizabeth A. Geddes
                                                    Nadia I. Shihata
                                                    Maria Cruz Melendez
                                                    Assistant U.S. Attorneys
                                                    (718) 254-6430/6295/6408




                                               89
